2016 IL App (1st) 141477

                                                                           FOURTH DIVISION
                                                                           December 15, 2016


No. 1-14-1477

THE PEOPLE OF THE STATE OF ILLINOIS,                )              Appeal from the
                                                    )              Circuit Court of
       Plaintiff-Appellee,                          )              Cook County.
                                                    )
v.                                                  )              No. 10 CR 21241
                                                    )
CARLA OGLESBY,                                      )              Honorable
                                                    )              James B. Linn,
       Defendant-Appellant.                         )              Judge Presiding.

       PRESIDING JUSTICE ELLIS delivered the judgment of the court, with opinion.
       Justices McBride and Burke concurred in the judgment and opinion.

                                           OPINION

¶1     Defendant Carla Oglesby was charged with several offenses related to the allegedly

improper steering of government contracts between Cook County and various vendors, including

two of defendant’s own companies, that were formed while defendant was deputy chief of staff

for the former president of the Cook County board of commissioners. Following a bench trial,

the trial court acquitted her of many charges but found her guilty of two counts of theft, one

count of money laundering, and one count of unlawful stringing of bids.

¶2     Defendant appeals, challenging the sufficiency of the evidence as to each count and the

sentence imposed, and further argues that one of her convictions for theft must be vacated under

the one-act, one-crime doctrine.

¶3     We affirm defendant’s convictions for theft. The State presented sufficient evidence that

defendant intended to permanently deprive the county of the use and benefit of its funds, that she

obtained or exerted unauthorized control over the funds, and that she engaged in deception. We

agree with both parties, however, that because both theft convictions were carved from the same

act, one of the two convictions must be vacated under the one-act, one-crime doctrine. We
No. 1-14-1477

remand to the trial court to determine which of the counts was less serious and should be

vacated.

¶4     We affirm defendant’s conviction for money laundering. The State sufficiently proved

that defendant received a kickback from a vendor that was disguised as a legitimate transaction

between two companies.

¶5     Finally, we affirm defendant’s conviction for bid stringing. The State presented ample

evidence that defendant improperly designated several vendor contracts in such a way to avoid a

competitive-bidding process, so that the preferred vendor would receive the contracts without

any competition.

¶6                                       I. BACKGROUND

¶7     Because defendant challenges the sufficiency of evidence as to each of her four

convictions, it is necessary to examine the facts in great detail.

¶8     Cook County’s main governing body is a board of commissioners. See generally 55 ILCS

5/div. 2-6 (West 2010) (laying out structure, powers, and duties of Cook County board of

commissioners). The voters of Cook County select a president of the board from among the

candidates for commissioner. 55 ILCS 5/2-6002 (West 2010).

¶9     At all times relevant to this case, Todd Stroger was president of the Cook County board

of commissioners. Stroger hired defendant as his deputy chief of staff on February 16, 2010.

Defendant was arrested in connection with this case on October 4, 2010.

¶ 10   The State’s charges in this case related to several public contracts between various

vendors that were ostensibly hired to perform public relations work for various departments in

Cook County. The State charged defendant with organizing (counts I and II) and continuing

(counts V and VI) a financial crimes enterprise, theft (count III), theft by deception (count IV),


                                                 -2-
No. 1-14-1477

money laundering (count VII), official misconduct (counts VIII through XIV), and unlawful

stringing of bids (count XV). After a bench trial, defendant was found guilty of theft, theft by

deception, money laundering, and unlawful stringing of bids and acquitted of the other charges.

¶ 11                          A. The Contracting Process, Generally

¶ 12   Generally, when Cook County contracted with outside vendors for services, those

contracts were offered up for competitive bidding among various vendors. However, a

department seeking the services of a particular vendor could seek a “sole-source contract,” which

was a contract to be performed by a specific vendor without competitive bidding. See Cook

County Code of Ordinances § 34-139 (amended Mar. 12, 2014) (“Procurements of supplies,

equipment, goods or services may be made without use of one of the competitive processes if

there is either only one source or there is a need for the unique or specialized skill, experience, or

ability possessed by a particular source.”).

¶ 13   In order to obtain a sole-source contract, the head of the department seeking to use a

particular vendor would complete a “justification letter”—a letter explaining why the department

needed to use that particular vendor, instead of selecting a bidder through a competitive bidding

process. See id. (“The Using Agency must submit a letter to the CPO justifying the sole source

Procurement, and provide any other documents or information required by the CPO.”). The

letters were sent to the office of the purchasing agent.

¶ 14   In addition, contracts were usually submitted to the Cook County board of commissioners

for approval. But during defendant’s tenure, contracts valued at less than $25,000 did not need to

be submitted to the board for approval.




                                                -3-
No. 1-14-1477

¶ 15    Three other entities also had to sign off on a single source contract in order for it to be

completed: the office of the purchasing agent, the comptroller, and the chief financial officer

(CFO) of the county.

¶ 16                                       B. Contracts at Issue

¶ 17    The contracts at issue in this case were all formed between late February 2010 and mid-

April 2010. They were ostensibly made to serve three projects: (1) a federal grant to assist

individuals affected by a 2008 flood in suburban Cook County, administered through Cook

County’s department of homeland security; (2) a federal Department of Energy grant

administered through Cook County’s department of environmental control; and (3) a project to

inform the public about the 2010 census to increase turnout.

¶ 18                                     1. Flood Grant Contracts

¶ 19    On February 24, 2010, eight days after defendant had been hired as deputy chief of staff,

two justification letters were drafted for single source contracts relating to the flood grant. The

letters were signed by David Ramos, the executive director of the Cook County department of

homeland security, relating to two vendors who would work for the county on the flood grants:

CGC Communications, LLC (CGC) and Gary Render. Although Ramos ran the department of

homeland security, the justification letters were drafted on letterhead from the office of the

president, i.e., Stroger’s letterhead.

¶ 20    Both justification letters said that CGC and Render would “work in conjunction with the

Office of the President, the Board of Commissioners, and the Department of Public Affairs and

Communications in the strategic implementation of media tactics designed to inform residents of

suburban Cook County of” the flood grant. Both letters said that Ramos had selected these

particular vendors because of “the vast experiences [they] possess[ ] in areas related, but not


                                                   -4-
No. 1-14-1477

limited to, strategic planning and [their] diverse background[s] in general consumer and

multicultural media.”

¶ 21    On February 26, 2010, the county issued checks to CGC and Render for $24,975 and

$24,980, respectively. Bank records showed that CGC deposited the check in its account on

March 1, 2010. Defendant had set up CGC’s bank account, and it was undisputed that she

controlled that account.

¶ 22    Ramos testified that Stroger appointed him to be the executive director of the department

of homeland security in September 2009. Soon after his appointment, he learned that the county

was “under the gun to disperse the [flood] grant funds.” According to Ramos, if the county did

not use the grant funds within a certain amount of time, the money would be returned to the

federal government.

¶ 23    Ramos testified that it was part of his job to inform the public about the availability of the

grant funds. Ramos spoke to Eugene Mullins, the head of Cook County’s department of public

affairs and communications (DPAC), about a public relations campaign.

¶ 24    Ramos testified that Mullins brought him the completed justification letters for CGC and

Render. Ramos signed them, and he acknowledged that he did not review them “with a fine tooth

[sic] comb.” Ramos added, “I entrusted [Mullins] as DPAC Director that he was going to assist

my department in getting the word out to the residents of Cook County.” He also thought that

DPAC would work with the vendors in performing the outreach.

¶ 25    Ramos said that he did not know anything about CGC or Render at the time he signed the

letters. He did not know that defendant owned CGC. Ramos never spoke to defendant about

these justification letters.




                                                -5-
No. 1-14-1477

¶ 26   Prior to being hired as deputy chief of staff, defendant owned and operated CGC.

Defendant listed CGC on a dual employment form she gave to the county at the beginning of her

tenure. When defendant took on the job at Cook County, she asked Tesa Anewishki, who had

been working for CGC as an independent consultant, to take over the responsibility of running

CGC’s day-to-day operations. Defendant remained in control of CGC’s bank accounts, however,

and was still its owner.

¶ 27   Anewishki testified that she was not employed by CGC; she worked as an independent

consultant for the company from late 2008 until 2010.

¶ 28   Anewishki met Mullins in summer or early fall 2009. CGC was working on Stroger’s

reelection campaign at that time. Mullins said that he liked the way CGC worked, so he told

Anewishki that he wanted CGC to work on community outreach projects for “all of these grant

opportunities that people [in Cook County were] not applying for.”

¶ 29   In December 2009, CGC was working for DPAC and Mullins on an outreach program

informing residents of the county funds available for foreclosure relief. Anewishki testified that

CGC provided DPAC with “strategic plans” for the foreclosure project. Anewishki explained

what a media strategy was:

                “It’s when you develop a plan based off of who your target audience is and you

       craft a plan to reach that audience. So you look at a media’s [sic] demographic profile,

       psychographic profile if they are readers, as well as the service areas that the newspaper

       reaches.”

Anewishki said that the point of this type of planning was to ensure that the target audience

received the message, so that Cook County would “get the most bang for [its] buck in terms of

media.”


                                              -6-
No. 1-14-1477

¶ 30   From February 2010, when defendant started working at Cook County, until summer

2010, Anewishki was in charge of CGC. But she still did not work there full-time; she kept her

own clients. Defendant still owned the company, but Anewishki was in charge of billing,

banking, and payroll.

¶ 31   Anewishki testified that, in early 2010, Mullins said that CGC would start work on an

outreach program for the flood grant. Anewishki testified as to the work she did on the flood

grant project:

                 “Well, I continued doing research. So I did the research on the flood areas that

       were the high risk and the mid risk impact areas regarding the floods, looking at the—

       continuously doing the communications audit, giving him recommendations, coming up

       with key messaging, giving him media targets to go after in terms of promoting the

       programs, you know, fliers. It was really about grasp reach based off of the demographic

       [sic] and population. You can’t do things globally. You have to do things very grass root

       [sic] oriented. So giving [Mullins] the recommendations of how to reach those

       audiences.”

¶ 32   She also said that she performed a “communications audit” for the county, which

consisted of her reviewing the type of outreach that the county had done in the past and

determining how the county could improve on their public relations techniques. For example,

Anewishki testified, she recommended that DPAC stop putting Stroger’s face on fliers it

distributed because he was very unpopular at the time.

¶ 33   Anewishki acknowledged that CGC was paid $24,975 for its work. She explained what

that fee was for: “Strategic planning, public relations, media planning to buy, creative, because

when you do a media buy, even though you pay for the cost of the ad, the agency also gets a


                                               -7-
No. 1-14-1477

commission, the reporting, personnel, postage, telephone, mileage, supplies.” When asked how

the figure of $24,975 was reached, Anewishki said that Mullins told her that the budget had to be

under $25,000. She testified that, if she had performed the work she did for the county in the

private sector, she would have likely charged somewhere around $50,000. Anewishki

acknowledged that her work for the county consisted mostly of internet research.

¶ 34    Christine Geovanis, a communications associate in DPAC, testified that, in April 2010,

she was assigned to promote workshops and public gatherings that would spread awareness of

the federal flood grants. She said that the flood grant promotion “was made an extreme priority

in the department.” She wrote several press releases as part of that assignment.

¶ 35    Geovanis said that, ordinarily, DPAC used county employees to distribute fliers, not

outside contractors. She could only remember one instance in which an outside vendor had been

used to do promotion for DPAC.

¶ 36    Geovanis testified that she never worked with CGC from December 2009 through March

2010, even though a CGC invoice for that period said that it worked with DPAC “to strategize

and craft promotion.” In fact, she did not work with anyone outside of DPAC in the spring of

2010.

¶ 37    Geovanis testified that she learned that CGC had taken credit for her work—her press

releases and research—in April 2010. On cross-examination, she acknowledged that she received

this information from the county’s inspector general (IG) and not from her personal knowledge.

¶ 38    The parties stipulated to Render’s testimony. Render knew Mullins through professional

contacts. In January 2010, Mullins approached Render and told him that the county had

opportunities for people with backgrounds in communications, including an opportunity to




                                               -8-
No. 1-14-1477

provide “marketing outreach services to inform suburban residents of a federal flood relief

grant.” At the time that Mullins told Render about this opportunity, Render was unemployed.

¶ 39   Render prepared a proposal that he submitted to Mullins. The initial proposal listed the

budget at $27,000, but Mullins lowered that number to $24,980. Mullins also made other

changes to the draft. Render wound up submitting several drafts of the proposal to Mullins

before he accepted it.

¶ 40   Render received a check from the county on February 25, 2010 for $24,980. At that time,

he had performed no work on the contract. Render testified that he intended to perform the work

pursuant to the contract but did not have the opportunity to do so.

¶ 41   On March 1, 2010, Render withdrew $11,360 in cash. He gave Mullins $9000 outside his

apartment. Render said that Mullins had asked for the cash in order to pay other vendors. Render

said that he never met defendant or President Stroger.

¶ 42   Render had agreed to testify after entering into a deferred prosecution agreement with the

federal government.

¶ 43                        2. Department of Energy Grant Contracts

¶ 44   The next group of contracts dealt with a federal Department of Energy grant.

¶ 45   On February 24, 2010, the same day that Ramos signed the justification letters for CGC

and Render, a justification letter was also drafted for Arrei Management (Arrei). The letter said

that Arrei would work with DPAC “to build awareness of the composting and electronic

collection programs to help resident [sic], business [sic], and other local governments become

more energy efficient and conscious of conservation initiatives” and with the department of

environmental control to “effectively communicate the *** Composting and Electronic

Collection grant program to the 2.5 million resident’s [sic] of Cook County.” The letter said that


                                               -9-
No. 1-14-1477

the department of environmental control had selected Arrei because of its “vast experience ***

in areas related, but not limited to, strategic planning and its diverse background in general

consumer and multicultural media.” The letter was signed by Kevin Givens, the director of the

department of environmental control.

¶ 46    On March 18, 2010, Givens signed a justification letter for Michael L. Peery. This letter

said that Peery would provide the same services as Arrei, using exactly the same language as the

Arrei justification letter. The letter said that Peery was selected as a sole-source vendor because

of his “vast experience in areas related, but not limited to, strategic planning and his position as a

radio and television producer.”

¶ 47    On March 26, 2010, the county wrote checks to Arrei and Peery for $24,995 and $24,980,

respectively. Defendant had established a bank account for Arrei in 2006. As of December 31,

2009, Arrei had $16.76 in its account. From that date until March 29, 2010, there were only two

transactions relating to that account: a withdrawal of $10 and a service fee of $6.76. The Cook

County check was deposited in Arrei’s account on March 29, 2010.

¶ 48    On March 31, 2010, two transfers of $7000 and $4500 were made from Arrei’s account

to CGC’s accounts. On April 2 and April 9, 2010, three additional transfers resulted in $1500

being transferred from Arrei to CGC. After a subsequent transfer of $10,000 to a checking

account held by an individual named Shawn Thompson, Arrei’s bank account had a balance of

$173.

¶ 49    Givens testified that he was the director of the department of environmental control at the

time the Arrei and Peery contracts were formed. Givens said that, in 2009, the department was

selected to receive a $12,695,000 federal block grant “for energy”; in 2010, Givens was selected




                                                - 10 -
No. 1-14-1477

to manage the overall program. The grant money could only be used for specified purposes.

Givens said that the grant could not be used for public relations or outreach.

¶ 50   In March 2010, Givens had a meeting with defendant and Mullins, where defendant

asked Givens how the grant money could be used. Givens testified that defendant and Mullins

brought up the idea of using the grant money for an outreach program, and Givens told them the

grant money could not be used for that purpose. At trial, Givens testified that he double-checked

that the grant money could not be used for public relations by calling the Department of Energy;

he previously told investigators that he had not called the Department of Energy to double-check.

¶ 51   Givens said that, after his initial meeting with defendant and Mullins, Mullins had

presented him with the justification letters for Arrei and Peery. Givens acknowledged signing

both letters but expressed reservations about doing so. He said that he had drafted justification

letters in the past and that the justification letters for Arrei and Peery were “not sufficient in

terms of what [he] consider[ed] a justification letter to be” because they lacked sufficient detail

about what Arrei and Peery would do. And the proposals that Arrei and Peery had submitted

lacked the “very detailed information” that such proposals usually had about the cost of a

contract. Givens said that both the Arrei and Peery proposals were simply “PowerPoint

presentation[s].”

¶ 52   Givens asked Mullins why both Arrei and Peery would be needed to perform the same

work for the department, and according to Givens, Mullins replied “that these contracts and this

activity would help support the legacy of the department in terms of the work that the department

had begun.” Givens expressed his reservations about the letters to Mullins, and they had “a pretty

heated back and forth.” Givens testified that “most of the pressure [to sign the letters] came from

Mr. Mullins.”


                                               - 11 -
No. 1-14-1477

¶ 53     Eventually, Givens signed the letters because of the “political pressure” he felt. He said

that he felt nervous about losing his job if he did not sign the letters because he thought that the

justification letters had Stroger’s support and approval. He also thought that the public relations

activities would be funded by the budget of the office of the president, not by the federal energy

grant.

¶ 54     Anewishki testified that defendant, along with owning CGC, also owned Arrei “at one

point.” When defendant went to work for Cook County, Mark Carter became the owner. Arrei’s

bank records indicated that defendant remained listed on the company’s bank accounts.

¶ 55     Anewishki testified that she developed Arrei’s proposal for an outreach campaign, which

was a PowerPoint presentation with less than 10 slides. Anewishki acknowledged that the

proposal prepared for Arrei was essentially the same as the proposal prepared for CGC. When

asked if Arrei did any work pursuant to the contract, Anewishki said, “I do not know. My

purpose was only to do the initial research as well as the proposal.”

¶ 56     The parties stipulated to Peery’s testimony. Peery met Mullins in 2009 and the two

became friends. In January or February of 2010, Peery asked Mullins if Cook County had any

“media projects” that he could work on. Mullins told Peery that there “were contracts coming up

for a bid related to media outreach for an energy grant and that Peery should submit a proposal.”

¶ 57     Peery drafted his proposal “based upon a template provided by Mullins.” The amount

listed in the proposal, $24,985, was an amount that Mullins suggested. Mullins told Peery that

there “would be less red tape if the contract was for less than $25,000.”

¶ 58     Peery said that, using the $24,985 he received from the county, he intended to purchase

radio air time, newspaper advertisements, and use social media. But he did not complete an

invoice bearing his name that was submitted to the county; the first time he saw it was when


                                               - 12 -
No. 1-14-1477

investigators showed it to him. Peery testified that the only work he did was attending two or

three meetings at the Cook County building.

¶ 59   Peery testified that, on March 26, 2010, Mullins hand-delivered him a check for the full

amount of the contract. When Mullins gave Peery the check, he told Peery that another, unnamed

company would be hiring people to pass out fliers for the project and asked Peery for cash to pay

this other company. Peery agreed to give Mullins the cash “because he was afraid to risk his

relationship with Cook County in future contracts.” Peery gave Mullins two $6000 cash

payments on two separate occasions: once in the parking lot of an office supply store and again

at a coffee shop a week later. Mullins told Peery not to tell anyone about the cash.

¶ 60   Peery had no interactions with defendant and did not know her. He agreed to testify

pursuant to a deferred prosecution agreement with the federal government.

¶ 61   The final contracts relating to the federal Department of Energy grant were made with

two companies called Alliance Media and Marketing (Alliance) and Urban Rapport, Inc. (Urban

Rapport). Defendant signed the justification letters for both companies, which were dated April

1, 2010.

¶ 62   The justifications letters said that Alliance would work with DPAC “to build awareness

of the [department of environmental control’s] energy and conservation programs throughout the

northern and western suburbs of Cook County” in order to “help Cook County residents,

business [sic], and other local governments become more energy efficient, and cognizant of

conservation initiatives.” Urban Rapport would work with DPAC “to build awareness of the

[department of environmental control’s] energy and conservation programs throughout suburban

Cook County.”




                                               - 13 -
No. 1-14-1477

¶ 63   According to the letters, Alliance would target “ ‘hard to reach’ and lower income

residents” and “develop and disseminate promotional and informational materials throughout key

locations in Cook County.” Urban Rapport would create a marketing plan to “effectively

communicat[e] the Department of Environmental Control’s Composting and Electronic

Collection grant program to the 2.5 million resident’s [sic] of Cook County” and “develop and

disseminate promotional and informational materials throughout key locations in Cook County.”

¶ 64   The letters indicated that Alliance was selected “based upon his [sic] vast experience in

areas related, but not limited to communications and marketing.” Urban Rapport was selected

“based upon its vast experience in areas related, but not limited to, strategic planning and

communications marketing.”

¶ 65   The justification letters requested $24,950 for the Alliance contract and $24,975 for

Urban Rapport, which would be funded out of the budget for the office of the president. On April

2, 2010, the county wrote checks to Alliance and Urban Rapport for the full amounts of their

respective contracts.

¶ 66   Defendant signed the Alliance justification letter on behalf of the office of the president.

Only individuals with “signature authority” from their department in the county could sign

documents on behalf of the departments. On February 25, 2010, Stroger had given defendant

authority to sign purchase requisitions on behalf of “all offices under the president.” On March 3,

2010, Stroger authorized defendant to sign invoices for the comptroller’s office for “all offices

under the president.”

¶ 67   Both Alliance and Urban Rapport were companies related to an individual named Terrell

Harris, who was also known as Shorty Capone. We discuss Harris’s involvement with the

contracts further in a later subsection.


                                              - 14 -
No. 1-14-1477

¶ 68                                    3. Census Contracts

¶ 69    The final group of contracts concerned a Cook County program designed to improve its

residents’ responses to the 2010 census. Defendant signed each justification letter for these

contracts on behalf of the office of the president.

¶ 70    The first two justification letters were dated April 15, 2010 and related to two individuals

named Clifford Borner and Kenneth Demos. The letters said that Borner and Demos would

“immediately begin” an educational campaign regarding the census “by organizing ‘door-to-

door’ participants throughout south suburban Cook County, and by participating in training and

informational session [sic].” They both said that Borner and Demos would use “multi-media

education and public service announcements” to “stress the severe loss of federal funds given to

other states and municipalities with the loss of programs in Cook County that are of an everyday

necessity within the southern suburbs.” Both letters said that the president’s office had selected

Borner and Demos “based upon [their] keen business acumen and *** extensive involvement in

community affairs.” The letters requested $24,995 and $24,997 for Borner and Demos,

respectively. The county wrote checks for those amounts to Borner and Demos on April 22,

2010.

¶ 71    The parties stipulated to both Borner’s and Demos’s testimony. Borner testified that he

owned a lawn care company that “also distribute[d] fliers and other materials.” Mullins contacted

Borner in March 2010 and asked him if he was available to distribute census materials for the

county. Mullins indicated that Borner would be working with another company but did not

specify the name of the other company.




                                                - 15 -
No. 1-14-1477

¶ 72   Borner said that he did not draft a proposal for his contract with the county; Mullins

drafted it while he was on the phone with Borner. Borner’s wife signed the proposal for him after

Mullins faxed it to them.

¶ 73   Borner received a check for $24,995 from the county on April 22, 2010, even though he

had not performed any work pursuant to the contract. Borner deposited the check in his bank

account and purchased a cashier’s check for $12,497.50 payable to his wife. His wife deposited

that cashier’s check and withdrew $5000 in cash that she gave to Borner. Borner then gave

Mullins the $5000 in cash, which Mullins said he needed to pay the other company working on

the census project.

¶ 74   Borner said that, eventually, he did some work pursuant to the contract, “including

distributing promotional material on approximately ten occasions with others.” He also attended

meetings at a county office building. Mullins ran those meetings and handed out prepared fliers.

Borner never met defendant or talked to defendant about his proposal.

¶ 75   Demos had run a title insurance company from the mid-1980s until 2009, when it closed.

He was looking for work in early 2010 and asked Mullins, whom he had known since 1983, for a

job with Cook County.

¶ 76   Mullins did not offer Demos a job but told him that there was “an opportunity for a Cook

County contract performing outreach services to increase the number of people responding to the

national census.” Mullins told Demos that the contract “had to be priced at less than $25,000.”

Demos said he wrote the first two pages of his three-page proposal for the contract but that

someone else made changes to his draft, added a section labeled, “Objective,” and added the

third page that listed the $24,997 contract price.




                                                - 16 -
No. 1-14-1477

¶ 77   Demos testified that he never met defendant and never did any of the things listed in the

justification letter signed by defendant. The only work he did pursuant to the contract “was to

canvas parts of Cicero on three or four occasions for a total of ten hours.” Demos said that, at the

time he entered into the contract, he intended to perform his part of the bargain.

¶ 78   Around April 22, 2010, Mullins handed Demos a check for $24,997 at the Hard Rock

Café where Demos was employed. Mullins told Demos that a subcontractor would be doing

some of the work under the contract, so he asked for half of the check amount in order to pay the

subcontractor. Demos refused to give Mullins half of the check because he would have to pay

taxes on the full $24,997; he gave Mullins $8478 in cash instead.

¶ 79   Defendant also signed a justification letter on April 15, 2010 for a company called Griffin

Media Group (Griffin Media). The letter indicated that the office of the president intended to “set

up informational sessions for residents throughout Cook County to discuss why participating in

the census is important to help Cook County increase response.” It noted that Cook County’s

response rate was lower than the national and state averages and cited figures showing that

federal programs distributed funds to local governments based on census data. The letter listed

several demographic groups that, historically, had low response rates for the census and

indicated that the campaign would be designed to target those groups with “educational training,

informational sessions and ‘door-to-door’ education outreach.”

¶ 80   But the justification letter for Griffin Media contained no information about Griffin

Media itself and did not explain why Griffin Media needed to be exempt from the bidding

process. Griffin Media’s proposal was a seven-page PowerPoint presentation that discussed

much of the same information as the justification letter.




                                               - 17 -
No. 1-14-1477

¶ 81    Griffin Media submitted an invoice to Cook County dated April 16, 2010, for the full

amount of the contract—$24,995. Cook County wrote Griffin Media a check on April 22, 2010.

¶ 82    Defendant also signed a justification letter for the Illinois Human Development Council

(IHDC) on April 16, 2010. This letter largely used the same language as the letters for Borner

and Demos. Specifically, the letter requested a $24,995 contract for IHDC to help with the

census project by “by organizing ‘door-to-door’ participants throughout South Suburban Cook

County, and by participating in training and informational session [sic].” The letter said that

IHDC would use “multi-media education and public service announcements” to “stress the

severe loss of federal funds given to other states and municipalities with the loss of programs in

Cook County that are of an everyday necessity within the southern suburbs.” And the letter said

that IHDC was qualified for the contract due to its “extensive involvement in local community

affairs.”

¶ 83    The parties stipulated to the testimony of Leonard Searcy, who ran IHDC. Searcy said he

established IHDC in 2009 as a nonprofit corporation designed to perform social service work

such as employment programs and antiviolence campaigns. In 2010, Searcy was focused on

soliciting funding for the programs that he wanted IHDC to implement.

¶ 84    Searcy wrote a letter to Mullins about IHDC working for Cook County. He met with

Mullins shortly thereafter, and Mullins said that he wanted IHDC to do census work. Searcy said

that he did not prepare the proposal or any other documents for the county on IHDC’s behalf;

Mullins presented the documents to Searcy after they had already been prepared. Mullins, not

Searcy, suggested the contract price of $24,995.

¶ 85    Searcy testified that Mullins told him that, if he did not want IHDC to do the work,

Mullins could hire a subcontractor to do it for $5000. Searcy said that he “understood Mullins to


                                              - 18 -
No. 1-14-1477

be suggesting that if IHDC did not want to perform any actual census outreach work but still

wanted to receive the contract, IHDC could pay a subcontractor $5,000 from the $24,995

payment from the County, and keep the remaining $19,995 even though IHDC would not have

done any work.”

¶ 86    Searcy said he began to grow concerned about the contract with the county, so he

contacted a member of Mullins’s staff named Sean Howard. Searcy asked Howard if the

subcontractor arrangement proposed by Mullins was typical, and Howard replied that “it was

unusual and did not seem right.” Searcy asked Howard to tell Mullins that IHDC was no longer

interested in being involved with the census project.

¶ 87    Searcy said that, a few days later, he received a call from his accountant informing him

that IHDC had received a check from Cook County for $24,995. Searcy called Mullins’s office

again and reiterated that he did not want to be involved. Searcy returned the check to the county.

¶ 88    Searcy said that he never issued any invoices, including an invoice that had been

submitted to the county on IHDC’s behalf, and never performed any work pursuant to the

contract. He had never seen the justification letter signed by defendant until investigators showed

it to him.

¶ 89    Searcy had met defendant during Stroger’s last campaign and shortly after she had been

appointed as his deputy chief of staff. Searcy said that he and defendant only spoke “in general”

about contracting opportunities and IHDC’s services. Searcy did not discuss the census project

with defendant.

¶ 90    The final three contracts relating to the census outreach project were awarded to three

companies: PR Everything A2Z, Citymerge, Inc. (Citymerge), and Mediarazzi International

(Mediarazzi). The letters used the same language to describe the duties these companies would


                                              - 19 -
No. 1-14-1477

perform as the justification letters for Borner, Demos, and IHDC. And they said that these three

companies were either qualified for the sole-source contract based on their “keen business

acumen” or “extensive involvement in local community affairs.”

¶ 91   The justification letters that defendant signed for these four companies were dated April

15, 2010, and April 16, 2010. Each of the proposals submitted by the companies were five-to-

six-page PowerPoint presentations that recited similar statistics regarding response rates to the

census. Cook County wrote checks for $24,995 to each of the three companies on April 22, 2010.

¶ 92   Jaye Williams, the CFO of Cook County in 2010, testified that the county’s budget for

census research was $200,000. Initially, the $200,000 budget had been broken into two contracts,

each for $100,000. Eventually, Williams noticed that the budget was reconfigured to involve

eight contracts, each under $25,000. Williams was “not really” concerned by the fact that the

contracts had been broken down. Williams testified that Mullins would have been responsible for

approving the vendors for the census contracts.

¶ 93   Williams testified that, while she was at a conference in San Francisco in mid-April 2010,

she got a call from her assistant, Cheri Jones. Jones told Williams that people were trying to get

the census contracts signed, and Williams said she could not because she was out of town.

Williams testified she later received calls from Joe Fratto, Stroger’s chief of staff, and defendant,

saying that “we were behind on the census work and we needed to expedite it as quickly as

possible.” Williams told Jones to sign off on the contracts for her. Williams did not know

whether the vendors did any work before they were paid.

¶ 94   The parties stipulated to Jones’s testimony, which corroborated Williams’s testimony

about the urgency defendant expressed regarding the census contracts while Williams was out of




                                               - 20 -
No. 1-14-1477

town. Jones also testified that she had never seen a situation where an invoice was approved and

a check was issued on the same day.

¶ 95                          C. Terrell Harris, a.k.a. Shorty Capone

¶ 96   Anewishki testified that CGC had previously done public relations work for a music

producer named Terrell Harris, who also went by the name Shorty Capone. Specifically, CGC

had been doing work for Urban Rapport, which was one of Harris’s companies. Anewishki also

testified that Griffin Media was “an associate” of Harris.

¶ 97   Anewishki testified that Harris contacted her and told her that Griffin Media was

applying for a contract with Cook County. Harris asked Anewishki for a copy of one of the

proposals she had created for either CGC or Arrei when it was applying for a contract with the

county. Anewishki sent one of the proposals to Harris and reviewed the proposal that Harris had

drafted.

¶ 98   Ramsen Isaac, an attorney who had represented Harris since 2006, testified regarding the

formation of several companies related to Harris and various financial transactions involving

those companies. Isaac used his Interest on Lawyers Trust Account (IOLTA) to perform

financial transactions on Harris’s behalf.

¶ 99   One company, Beatbangers, LLC (Beatbangers), was formed on June 15, 2007. Isaac was

the registered agent of Beatbangers, and Harris was the sole manager of the company.

¶ 100 On July 15, 2009, at Harris’s direction, Isaac wrote CGC two checks from his IOLTA

totaling $15,000. Isaac did not know who owned CGC and had not met defendant.

¶ 101 On April 5, 2010, Isaac filed the articles of incorporation for Griffin Media. Isaac was

listed as the registered agent, but Isaac testified that Zimbalist Griffin was the owner of Griffin

Media. Isaac had met Griffin through Harris.


                                               - 21 -
No. 1-14-1477

¶ 102 On the same day, Isaac deposited two checks from Cook County to Alliance and Urban

Rapport, respectively, into his IOLTA, the client trust account he used for Harris. The checks

totaled $49,925.

¶ 103 On April 7, 2010, Isaac, drawing on his IOLTA, wrote a check to Beatbangers for

$43,925 and wrote a check to Harris for $6000 (a total of $49,925). The memo line for the

Beatbangers check read, “Urban, Alliance.”

¶ 104 On April 15, 2010, Isaac filed the articles of incorporation for Citymerge and Mediarazzi.

Isaac was listed as the registered agent for both companies. Isaac testified that an individual

named Prentiss Harris owned Citymerge and an individual named Malynda Norris owned

Mediarazzi. Isaac had met Prentiss Harris and Norris through Harris.

¶ 105 On April 28, 2010, Isaac deposited the checks that Cook County had written to

Citymerge, Griffin Media, and Mediarazzi, totaling $74,985, into his IOLTA. On April 30, 2010,

Isaac wrote checks to Citymerge for $12,000, Mediarazzi for $5000, and Beatbangers for

$14,995. On May 29, 2010, Isaac withdrew $5000 from his IOLTA. He could not recall whether

this withdrawal was in cash or in a cashier’s check, but the withdrawal slip had a line that read,

“If Purchasing a Cashier’s Check Provide Payee Name,” on which Isaac wrote, “Beat Bangers

LLC.” On June 2, 2010, Isaac wrote Beatbangers another check for $4000 with a memo line

reading, “Citymerge.” On June 28, 2010, Isaac wrote Prentiss Harris a check for $3985. Finally,

on July 1, 2010, Isaac wrote checks to Zimbalist Griffin for $9985, Malynda Norris for $5000,

Beatbangers for $3000, and Harris for $1000. The memo line for the July 1 check to Beatbangers

read, “Mediarazzi.” The money paid out from Isaac’s IOLTA from April 30 to July 1, 2010

totaled $63,965.




                                              - 22 -
No. 1-14-1477

¶ 106 On April 30, 2010, a $5000 check from Beatbangers, dated April 28, 2010, was deposited

into CGC’s bank account. Anewishki testified that she did not recognize this check; she had

never seen it before investigators showed it to her.

¶ 107 On July 6, 2010, Urban Rapport was incorporated. Harris was listed as the registered

agent for the company. Cook County had written Urban Rapport a check for the full value of its

contract on April 2, 2010.

¶ 108 The Illinois Secretary of State dissolved Griffin Media, Citymerge, and Mediarazzi on

September 9, 2011, for failing to file an annual report or pay franchise taxes. And it dissolved

Urban Rapport on December 9, 2011 for the same reasons.

¶ 109                        D. Evidence of Contract Approval Process

¶ 110 Annette Goldsmith, Mullins’s administrative assistant, testified that she began working

on county contracts in January 2010. Goldsmith said that vendors would submit proposals to

Mullins for contracts, he would sign off on them, and he would give them to Goldsmith in order

for her to draft a justification letter. Once the department head signed the justification letter,

Goldsmith would then submit the justification letter, the vendor’s W-9 tax form, and a vendor

request form to the comptroller’s office. After the comptroller’s office completed a purchase

requisition form, Goldsmith would get a purchasing order signed by the office of the purchasing

agent. She would then submit these documents for signatures by the department head, chief of

staff, comptroller, and CFO. Once the purchasing order had been signed, the vendor could begin

working.

¶ 111 Vendors would submit invoices for the work they had performed under the contracts.

Goldsmith testified that, when she received an invoice, she would complete a 29A form, which

would describe the work performed by the vendor. She would submit the 29A to the


                                               - 23 -
No. 1-14-1477

comptroller’s office so that the comptroller’s office could write a check to the vendor. Goldsmith

said that she would either mail the check to the vendor once it was written, or Mullins would ask

for the check himself. Goldsmith estimated that the process of getting a check to a vendor

usually took about two to three weeks.

¶ 112 Goldsmith testified that, after defendant began working at the county, “the time it would

take to process checks changed dramatically.” Goldsmith noted that vendors began to receive

checks within 24 hours of submitting an invoice and that they also began to receive checks

before they had completed any work. Goldsmith admitted that she did not know whether vendors

were supposed to perform work before they were paid.

¶ 113 Goldsmith testified that she prepared the justification letters for CGC and Arrei. She

recalled a meeting she had with Mullins and defendant where they told her they “wanted a check

[for CGC] immediately.” Goldsmith did not know anything about the scope of defendant’s

authority or her responsibility for processing checks.

¶ 114 Faisal Abbasi, who worked for Cook County from 2002 to 2010, testified that he began

as the director of financial reporting in the comptroller’s office in 2008. In that position, he was

responsible for reviewing grant payments, 29A forms, purchase orders, and vendor invoices.

¶ 115 Soon after defendant took office as deputy chief of staff, she approached Abbasi and

asked him general questions about the contracting process, including how vendors got paid.

Defendant explained that she wanted to know because the board of commissioners did not like

Stroger, which meant that Stroger could not “get stuff done” through the board. Abbasi told

defendant that contracts under $25,000 did not need to get approved by the board and that sole-

source vendors were not subject to the bidding process. He also showed defendant how to write a




                                               - 24 -
No. 1-14-1477

justification letter for a sole-source vendor. Defendant told Abbasi that the process seemed long

and asked for Abbasi’s help in getting through it.

¶ 116 A few days later, Abbasi met defendant at her office, and she gave him the packages for

CGC and Render. She asked him to expedite the process for approving those two contracts

because the grant program in the department of environmental control “was having issues for

some time and it was one of the priorities to get it back on track.” She said that she wanted the

checks for CGC and Render “immediately.”

¶ 117 Abbasi brought the documents for the purchasing department for signatures. He also

helped defendant complete the 29A forms—the forms used to authorize the issuance of a check

to a vendor.

¶ 118 Abbasi testified that he received checks for CGC and Render the same day that defendant

had given the justification letters to him. He delivered those checks to defendant.

¶ 119 Abbasi followed the same expedited process for the Peery and Arrei contracts. He also

delivered the checks for those vendors to defendant.

¶ 120 The parties stipulated to the testimony of Constance Kravitz, who was the Comptroller of

Cook County during the relevant period. Her responsibility was to oversee the county’s finances,

including all budgetary appropriations, expenditures, encumbrances, and revenues. She said that

it was “not the policy of the Comptrollers’ [sic] office to prepay vendors in advance of the

performance of service or delivery of goods for expenditures under $25,000.00.”

¶ 121 As the comptroller, Kravitz was Abbasi’s supervisor. But, according to Kravitz, she “felt

as if she [was] unable to monitor his activity, work product or correct his performance because

he is a Grade 24, a Shakman-exempt employee.” 1 Kravitz said that, in February 2010, Abbasi

       1
           The term “Shakman” refers to the consent judgments reached in Shakman v.

                                               - 25 -
No. 1-14-1477

told her that defendant “intended to do a sweep of the offices.” Kravitz said she felt threatened

by this comment.

¶ 122 Kravitz also testified that Abbasi “spent a fair amount of time in [defendant’s] office.”

She said that she learned that defendant and Abbasi had “circumvented the normal process of

submitting requests for payment and issuing checks to vendors” in order to get checks for CGC

and Render immediately. Kravitz acknowledged that she signed the purchase requisitions and

29A forms for many of the vendors involved in this case.

¶ 123 Carmen Triche-Colvin served as the purchasing agent in the office of the purchasing

agent from 1990 until January 2011. Triche-Colvin estimated that, at the beginning of 2010,

three percent of all county contracts were both sole-source contracts and under $25,000. Around

March 2010, Triche-Colvin noticed a “marked increase” in the number of contracts under

$25,000 being formed. While she acknowledged that the county entered into hundreds of

contracts for less than $25,000 per year, she found it unusual that so many sole-source contracts

under $25,000 were being processed.

¶ 124 Triche-Colvin noticed other unusual aspects about the contracting process in 2010. She

noticed that the justification letters for the CGC and Arrei contracts were written on letterhead

from the office of the president, which she said was “highly unusual” because she would have

Democratic Organization of Cook County, No. 69 C 2145 (N.D. Ill. May 5, 1972) (consent
judgment), which prohibited Cook County from making employment decisions for political
reasons.   See     Cook   County    Government,        Shakman   Information/Employment      Plan,
https://www.cookcountyil.gov/service/shakman-compliance-office (last visited Dec. 2, 2016). A
Shakman-exempt position “is one that involves policy making to an extent or is confidential in
such a way that political affiliation is an appropriate consideration for the effective performance
of the job.” Cook County Government, Exempt Positions, https://www.cookcountyil.gov/
service/exempt-positions (last visited Dec. 2, 2016).

                                              - 26 -
No. 1-14-1477

expected them to be on the letterhead of the department heads requesting the sole-source

contracts (i.e., Ramos and Givens).

¶ 125 Triche-Colvin said that contract packages usually took about 7 to 10 business days to

process. But she noticed that, in 2010, Abbasi had begun to personally bring down some

contracts for her signature, which she also found unusual. When she asked Abbasi why he was

bringing down the contracts himself, he replied that “[h]e was directed to by the Office of the

President.”

¶ 126 Triche-Colvin also testified that it was “very unusual” for a deputy chief of staff to have

signature authority for every office under the president as defendant did. She said that she had

“never seen that before.”

¶ 127 Triche-Colvin testified that, as the purchasing agent, she did not examine the

qualifications of vendors given sole-source contracts. Instead, she relied “on the expertise of the

department to provide [her] with vendors who can provide those services.” Triche-Colvin

remembered sending back a few justifications letters for having insufficient detail but said that

she signed off on them when the detail was added.

¶ 128 The parties stipulated to the testimony of Tanya Sitkovski, an accounts payable

coordinator with the county in 2010, who was responsible for approving payments and obtaining

checks for county vendors. She testified that, for the contracts at issue, Abbasi told her that he

needed checks immediately. She never spoke to defendant or Mullins about the contracts.

¶ 129                              E. Evidence of Investigation

¶ 130 Patrick Blanchard, Cook County’s inspector general since 2008, testified that he began to

investigate defendant after a television news report indicated that CGC had a contract with the




                                              - 27 -
No. 1-14-1477

county and that defendant owned CGC. He began to view his investigation as a criminal

investigation when he learned that Arrei had also received a contract.

¶ 131 Blanchard testified that “the law *** requires the justification why a no bid contract is

justified in this case in that typically a no bid contract may be entered into if there is only one

contractor in the world or two contractors in the world.” He testified that there was “nothing”

unique about CGC or Arrei that would justify a sole-source contract, “nor was there nothing [sic]

unique about the proposed work.” He said that the justification letters for the companies, which

referred to the companies’ “vast experience” were “glaringly false.” He testified that this was

particularly the case for Arrei, as it “was a company that had done no business for at least two

years prior to our investigation extending back to January 1st of 2009, and during the course of

our investigation it became very clear to me that Arrei was not capable of doing anything unique

at all.”

¶ 132 Blanchard also testified that he uncovered no evidence of any work performed by CGC or

Arrei under their contracts. He did not consider the work of drafting a proposal “as being work

performed.” He acknowledged receiving the research that Anewishki had testified to but said that

it “appeared to be just general research on general PR topics that could be easily generated in a

computer search.”

¶ 133 Blanchard similarly testified that Peery and Borner performed “no substantive work”

pursuant to their contracts and that “the work itself also was not the type of work that should ever

justify a sole source, that the work itself [was] so basic.”

¶ 134 Blanchard also testified that there was nothing unique about any of the other vendors

involved in this case, and he did not find any evidence of any work performed by them.




                                                - 28 -
No. 1-14-1477

¶ 135 On cross-examination, defense counsel asked Blanchard whether he or anyone in his

office had any experience in media or public relations work, and he replied, “No, other than

we’re all, you know, 50 years old and professionals.” When defense counsel asked whether other

individuals in the county other than defendant had responsibility for signing off on these

contracts, Blanchard testified:

        “[D]uring the course of our investigation it became clear that Ms. Oglesby is not only the

        deputy chief of staff but she’s a very strong person, and she had the ability and she

        exercised that ability to ensure that documents were signed so as to shorten the process

        for cutting checks.”

 But, he acknowledged, Triche-Colvin and others could have stopped a contract from being

 approved.

¶ 136                    F. Closing Arguments and Trial Court’s Findings

¶ 137 The State argued that defendant and Mullins conspired to promote “a fraudulent vendor

scheme.” Defense counsel argued that the State presented no evidence of any agreement between

defendant and Mullins, that the State could not prove that defendant exercised unauthorized

control over the county funds because they had been approved by county officials, and that most

of the vendors testified that they intended to perform work pursuant to the contracts.

¶ 138 The court began its findings by noting that it was “eye popping,” “disheartening,” and

“shocking” to hear “about this panic to take money that the federal government made available

for one purpose and make sure that it gets spent, no matter what, in the manner in which has

been described at this trial.”

¶ 139 The court found that, soon after defendant started working at the county, she was given

broad signature authority, and numerous contracts under $25,000 began to be signed. The court


                                              - 29 -
No. 1-14-1477

noted that these contracts avoided “a full vetting and a hearing” before the county board. The

court also found that defendant “sought out information and put pressure on people to get checks

cut almost immediately, before any work was done.”

¶ 140 The court found that the cash payments that some of the vendors made to Mullins were

“obvious kickbacks.” It also found that “[s]ome of the money in convoluted fashions went to

companies under the sole control of [defendant], particularly the Arrei company and the CGC

company.”

¶ 141 The court acquitted defendant of the organizing and continuing financial crimes charges

(counts I, II, V, and VI) on the basis that the State had not proved the existence of an agreement

between her and the other alleged members of the conspiracy. The court said:

       “I don’t know that all of them were looking to get all the money for no work whatsoever;

       perhaps, very little work, and having some easy money and appeared to be a little naïve

       and some of them had never worked for the County before, and weren’t sure about how

       things worked, may have been a little surprised by this.

                But I don’t know that there was an actual total meeting of the minds between

       [defendant] and all these other people, as far as they were all scheming together to steal. I

       think that may have been an end result, but it wasn’t necessarily something that was

       planned together.”

¶ 142 The court also acquitted defendant of the official misconduct charges (counts VIII

through XIV), finding that the State had not proved that defendant knew that she was violating

the various ordinances she had been charged with violating. See 720 ILCS 5/33-3(b) (West

2010) (individual commits official misconduct when he “[k]nowingly performs an act which he

knows he is forbidden by law to perform”).


                                              - 30 -
No. 1-14-1477

¶ 143 The court found defendant guilty of theft (count III) and theft by deception (count IV).

With respect to the two theft counts, the court stated:

                “I find that these *** contracts were concocted as a fraud. There was never an

        intention to legitimately use County taxpayer money and put to any kind of good use; but

        rather, this was a scheme and a fraud and a premeditated course of conduct to extract

        money, some of it going back directly to Ms. Oglesby and some of it going to other

        people, but all of it was being executed with her help and participation, with Gene

        Mullins and these justification letters which she signed and which she was pressuring

        people like Mr. Givens and Mr. Ramos to participate in.”

The court also found that the total amount of money taken from the county was “over $300,000,

close to $325,000.”

¶ 144 The court found defendant guilty of money laundering (count VII), saying, “The manner

in which the funds were gone from bank to bank, and place to place, and money going through

this Shorty Capone/Terrell Harris and some coming back to her own company, this is exactly

what money laundering is about.”

¶ 145 Finally, the court found defendant guilty of unlawful bid streaming (count XV), stating,

“Dividing up these contracts to get them under the radar of the County Board to—in amounts

under $25,000 has indeed been proven beyond a reasonable doubt.”

¶ 146                                 G. Posttrial Proceedings

¶ 147 Defendant filed a motion for new trial. Defense counsel argued that, in order to prove the

theft charges, the State was required to prove that defendant “knew or intended that the work on

the vendor contracts would not be performed.” Counsel pointed out that some of the vendors said

they intended to do the work.


                                               - 31 -
No. 1-14-1477

¶ 148 Defense counsel also noted that most of the conduct in setting up the contracts was

performed by Mullins, not defendant. The court noted that defendant could have been held

accountable for Mullins’s conduct, and defense counsel replied that, to be accountable, “she

would have to be working with him,” but the State presented no evidence of defendant and

Mullins working together on the contracts.

¶ 149 Ultimately, while acknowledging that defendant had a conflict of interest when she

steered the contracts to CGC and Arrei, defense counsel argued that the mere existence of a

conflict of interest was not tantamount to theft.

¶ 150 Defense counsel also argued that Blanchard’s testimony was inadmissible because it was

largely “incredible hearsay and unsupported speculation and opinion testimony that was relied on

by the State in their [sic] closing argument.”

¶ 151 The court rejected the notion that defendant was not involved in the contracting process,

noting that she was “named on many of these justification letters to say that we have to get these

contracts done.” And the court did not find Anewishki “to be particularly credible” regarding the

work that CGC and Arrei allegedly performed under the contracts. Rather, the court found that

“[t]he work *** was really nothing more than applying for these contracts and getting money.”

The court also noted that all of the justification letters were nearly identical and that “this rushing

and urgency to get the money paid immediately [was] further evidence of what was actually

going on.”

¶ 152 With respect to the argument that the State had to prove that defendant knew the work

would not be completed, the court said:




                                                 - 32 -
No. 1-14-1477

        “I don’t think she cared one way or the other whether the work was done. Even if some

        work was done, she was interested in the money that was being distributed. It wasn’t

        about the work. And in most cases little or no work [was] done at all.”

¶ 153 The court also rejected the notion that Blanchard’s testimony should have been excluded.

The court described his testimony as “the bridge between the county’s own investigation and law

enforcement” because “he explained how the matter got from matters happening within the

county to law enforcement’s attention.” The court “assure[d]” defense counsel that he did not

consider any of the things people said to Blanchard for the truth of the matter asserted in those

statements; the court simply considered them for “why he kept doing what he kept doing and he

kept investigating further in finding out more information.”

¶ 154 The court sentenced defendant to 78 months’ imprisonment on both theft counts, 60

months’ imprisonment on the money laundering count, and 36 months’ imprisonment on the

unlawful bid streaming count. Defendant filed this appeal.

¶ 155                                      II. ANALYSIS

¶ 156                            A. Sufficiency of Evidence of Theft

¶ 157 Defendant raises several challenges to the sufficiency of the State’s evidence as to counts

III and IV, which alleged that defendant committed theft (720 ILCS 5/16-1(a)(1) (West 2010))

and theft by deception (720 ILCS 5/16-1(a)(2) (West 2010)), respectively. 2


        2
            Actually, both counts III and IV alleged that defendant committed the offense of theft,
as subsection 16-1(a) of the Criminal Code of 1961 (720 ILCS 5/16-1(a) (West 2010)) defines all
of its subsections as “theft.” Subsection 16-1(a)(1) (720 ILCS 5/16-1(a)(1) (West 2010))
provides that a defendant commits theft when she obtains or exerts unauthorized control over the
property of another; subsection 16-1(a)(2) (720 ILCS 5/16-1(a)(2) (West 2010)) provides that a
defendant commits theft when she obtains by deception control over the property of another. For

                                                - 33 -
No. 1-14-1477

¶ 158 Defendant contends that the State failed to prove her guilty of either offense beyond a

reasonable doubt for five reasons: (1) it failed to prove that she had the requisite intent for either

offense; (2) it failed to prove that she stole over $100,000 of the county’s property, which

elevated her theft convictions to Class X offenses; (3) it failed to prove that she deceived anyone

in order to prove her guilty of theft by deception; (4) it failed to prove that she committed either

offense “with at least three others,” as the State alleged in the indictment; and (5) it failed to

prove that she obtained unauthorized control over the county’s property for purposes of the theft

conviction.

¶ 159 When reviewing the sufficiency of the State’s evidence, we determine whether a rational

trier of fact, viewing the evidence in the light most favorable to the State, could have found the

essential elements of the crime beyond a reasonable doubt. People v. Ross, 229 Ill. 2d 255, 272

(2008). We will not substitute our judgment for that of the trier of fact with regard to the

credibility of witnesses, the weight to be given to each witness’s testimony, or the reasonable

inferences to be drawn from the evidence. Id. A defendant’s conviction will not be set aside

unless the evidence is so improbable or unsatisfactory that it creates a reasonable doubt as to his

guilt. People v. Siguenza-Brito, 235 Ill. 2d 213, 225 (2009).

¶ 160 As is clear from the abundant evidence detailed above, there were many vendor contracts

at issue in this case, and defendant had varying degrees of involvement with each one. Thus,

before we delve into the individual arguments concerning the sufficiency of the evidence, a brief

summary of the State’s evidence concerning defendant’s involvement in each of the vendor

contracts is helpful:


clarity’s sake, we refer to the offense in subsection 16-1(a)(1) as theft and the offense in
subsection 16-1(a)(2) as theft by deception.

                                                - 34 -
No. 1-14-1477

                1. The CGC Contract: Defendant owned the company, instructed Abbasi to

      expedite payment to CGC, and received the check to CGC from Abbasi. The money paid

      to CGC went into accounts controlled by defendant.

                2. The Arrei Contract: Defendant owned the company, she personally received the

      check to Arrei from Abbasi, and the money paid to Arrei was put into an account

      controlled by defendant. Defendant and Mullins also proposed using the energy grant

      funds for outreach, which is what Arrei ultimately contracted to perform.

                3. The Render Contract: Defendant instructed Abbasi to expedite payment to

      Render and received the check for Render from Abbasi.

                4. The Peery Contract: Defendant and Mullins proposed using grant funds to pay

      for outreach programs like the one for which Peery received a contract. Defendant

      personally received the check for Peery from Abbasi.

                5. The Borner Contract: Defendant signed the justification letter. Defendant also

      called Jaye Williams, Cook County CFO, to get the contract expedited.

                6. The Demos Contract: Defendant signed the justification letter. Defendant also

      called Jaye Williams, Cook County CFO, to get the contract expedited.

                7. The IHDC Contract: Defendant signed the justification letter. Defendant also

      called Jaye Williams, Cook County CFO, to get the contract expedited.

                8. Contracts with Companies Related to Terrell Harris (Alliance, Urban Rapport,

      Griffin Media, Citymerge, Mediarazzi): Defendant had a prior relationship with Harris,

      for whom she had performed public relations work. Anewishki, working for CGC, sent

      Harris a template for the contract proposals she had used for Arrei and CGC because

      Harris was going to apply for a contract. Defendant signed the justification letters for


                                              - 35 -
No. 1-14-1477

        each of these companies. Shortly thereafter, on April 30, 2010, another of Harris’s

        companies, Beatbangers, paid CGC $5000, a check that Anewishki testified she did not

        recognize and had never seen before it was shown to her by investigators.

¶ 161 We now turn to the individual arguments raised by defendant concerning the sufficiency

of the evidence.

¶ 162         1. Intent to Permanently Deprive County of Use or Benefit of Money

¶ 163 Defendant was convicted of theft and theft by deception. A person commits theft when

she knowingly “[o]btains or exerts unauthorized control over property of the owner.” 720 ILCS

5/16-1(a)(1) (West 2010). A person commits theft by deception when she “obtains by deception

control over property of the owner.” 720 ILCS 5/16-1(a)(2) (West 2010). In addition, relevant to

this case, for each of these theft offenses, the State must prove that the defendant “intends to

deprive the owner permanently of the use or benefit of the property.” 720 ILCS 5/16-1(a)(1)(A),

(a)(2)(A) (West 2010). It is proof of this latter element, regarding permanent deprivation of the

use or benefit of the property, that defendant first challenges. We should begin by discussing

what this language means, as the offense of theft covers many different scenarios.

¶ 164 The “theft” charged in this case does not involve the stealing of a piece of tangible

property like a diamond necklace or a painting, but rather concerns a “situation[ ] in which a

defendant contracts with a person to perform services or deliver goods. The defendant then

accepts money, but does not perform the contract.” People v. Riner, 234 Ill. App. 3d 733, 736

(1992). By receiving the owner’s money but failing to render the agreed-upon performance, the

contractor has deprived the owner of the use or benefit of that money. Id.




                                              - 36 -
No. 1-14-1477

¶ 165 Relying on this principle, defendant argues that the State failed to prove that she intended

that the vendors would not perform the contracted services in exchange for the county money

they received.

¶ 166 Direct evidence of such intent is rarely available. People v. Rolston, 113 Ill. App. 3d 727,

731 (1983). Evidence of a defendant’s intent may be inferred from the facts and circumstances

surrounding the alleged theft, including the act of the theft itself. People v. Kotero, 2012 IL App

(1st) 100951, ¶ 31.

¶ 167 Defendant notes that nine of the vendors testified that they intended to perform services

pursuant to the contracts and that Mullins was the one who arranged the contracts, not defendant.

Defendant contends that, while there may have been a breach of contract between the vendors

and the county, a breach of contract does not show any intent to permanently deprive the county

of the use or benefit of its money.

¶ 168 It is true that “[a] defendant’s failure to fulfill a contract is not proof of a specific intent to

defraud.” Rolston, 113 Ill. App. 3d at 732. Thus, “[w]here the defendant’s actions between the

time of the contract and the arrest manifest an intention to perform the contract, a conviction for

theft *** should not stand.” Riner, 234 Ill. App. 3d at 736. But the mere assertion that the

defendant has “not gotten around to performing the contract will not negate the intent to

permanently deprive.” Id. at 737.

¶ 169 Viewing the evidence in the light most favorable to the State, we find sufficient evidence

to demonstrate that defendant intended that the vendors would not perform the contracts at issue.

As discussed more fully below, the evidence showed that: (1) defendant’s own companies, which

received two of the contracts, either did not perform the contract at all or performed such

negligible work as to amount to nothing more than a token pretense of performance; (2) other


                                                 - 37 -
No. 1-14-1477

vendors similarly performed either no work or negligible work; (3) defendant prepaid the

vendors for their work, contrary to established protocol, leading to the permissible inference that

they were never expected to actually perform; (4) many of the companies receiving these sole-

source contracts for their supposedly unique, specialized services had only just formed as

companies or otherwise had nothing in terms of credentials that indicated their suitability for a

no-bid contract, again leading to the permissible inference that they were never expected to

actually perform the work; (5) defendant personally profited from many of the contracts, either

because the county money went to her own companies or because she received a kickback from

the vendors, suggesting that defendant’s true concern was personal enrichment and not

performance of the work; and (6) defendant’s drafting of justification letters for these contracts

as sole-source contracts, as well as the valuing of the contract amounts at just under $25,000 to

avoid county board scrutiny of the contracts, could lead a rational finder of fact to infer guilty

knowledge on defendant’s part, as she went to great lengths to avoid any public scrutiny of these

contracts.

¶ 170 The evidence at trial showed that defendant facilitated the formation of the contracts with

private vendors, two of which belonged to her. Defendant signed justification letters for some of

these vendors that reiterated the same generic descriptions of the work the vendors were being

hired to perform, as well as the same vague descriptions of the companies’ qualifications as sole-

source vendors.

¶ 171 Several of the companies appeared to be fronts designed solely to obtain money from the

county. Griffin Media was incorporated on the same day defendant had signed off on the

justification letter and 29A form for that company. Citymerge and Mediarazzi were incorporated

on April 15, 2010, one day before defendant signed off on justification letters extolling their


                                              - 38 -
No. 1-14-1477

“extensive involvement in local community affairs.” Urban Rapport was not even in existence

when defendant signed off on paying it for its allegedly “vast experience in *** strategic

planning and communications marketing”; the company would not be incorporated until more

than three months later. And each of Griffin Media, Citymerge, Mediarazzi, and Urban Rapport

would be dissolved less than two years after they were created. Moreover, most of the money

that these companies received was transferred to other companies or individuals, including

Harris and his company Beatbangers. The fact that these entities essentially operated as shell

companies, despite defendant approving letters praising their experience, further supports the

notion that defendant did not actually intend to find legitimate vendors who would actually

perform the work that they were supposed to perform.

¶ 172 Likewise, Arrei was a barely existent company. Before receiving the Cook County check,

Arrei had less than $20 in its bank account for several months. And after the check was deposited

in Arrei’s account, it was soon depleted again, mostly by transfers of money from Arrei to CGC.

Anewishki testified that she was not sure whether Arrei even had an office, even though she had

completed the contract proposal on Arrei’s behalf.

¶ 173 Similarly, IHDC, while appearing to be a legitimate nonprofit corporation, had only been

established in 2009, a year before it was awarded a sole-source contract based on its “extensive

involvement in community affairs.” In actuality, according to its founder Leonard Searcy, IHDC

had done almost nothing except to seek funding for its operations. Other vendors had limited or

no experience in public relations or government media campaigns. For example, Borner ran a

lawn care business, and Demos ran a title company.

¶ 174 The fact that none of the companies actually had the experience that was described in the

justification letters shows that defendant misrepresented their capabilities to the county. A


                                             - 39 -
No. 1-14-1477

reasonable trier of fact could conclude that, by making such misrepresentations, defendant

simply wanted to form contracts from which she or Mullins could receive kickbacks—not that

she intended to form legitimate contracts that would result in the performance of legitimate

work.

¶ 175 Furthermore, defendant received compensation from several of the contracts. Obviously,

the CGC and Arrei contracts directly benefited defendant, as their checks were immediately

deposited into accounts that defendant controlled. And the money given to Arrei was transferred

to CGC, directly enriching defendant’s company. Moreover, Beatbangers, a company related to

Terrell Harris, paid CGC $5000 soon after numerous other companies established by Harris had

received contracts through the county. Anewishki testified that she had never seen that $5000

check before, even though she had allegedly been tasked with running CGC—including its

billings—while defendant worked for the county. It was not unreasonable for the court to

conclude that the $5000 check was a kickback that defendant received in exchange for giving

contracts to Harris’s various corporate entities. The fact that defendant personally benefitted

from these contracts further shows that defendant did not intend to steer contracts to these

vendors so that they would perform the work, but rather that she did so to enrich herself.

¶ 176 It is true that Anewishki testified that she performed CGC’s contract by conducting

research, performing a communications audit, and planning out the county’s marketing campaign

for the flood grant. But the trial court found that she was not credible. And the trial court had the

research performed by Anewishki available to view. Reviewing the record, including the

research Anewishki performed, it was not unreasonable for the trial court to conclude that the

work she had done was simply an attempt to cover defendant’s tracks. The research included in

the record largely consists of printed-off copies of newspaper articles or promotional materials


                                               - 40 -
No. 1-14-1477

CGC had received from the county. Other than the brief, generic PowerPoint proposals

submitted to the county for the contract, the record shows no original content created by

Anewishki as part of the CGC-Cook County contract.

¶ 177 And with respect to Arrei, defendant’s other company, Anewishki admitted that the only

work she did was to prepare a proposal. The trial court could reasonably conclude that any work

done by Anewishki was simply an attempt to create some minimal evidence of work rather than

an actual attempt to perform the contract.

¶ 178 Importantly, the work that Anewishki claimed to have done for CGC fell far short of the

work described in the CGC justification letter, which asked for $24,975. That letter said that

CGC would work with DPAC “in the strategic implementation of media tactics designed to

inform residents of suburban Cook County of a grant that is available for those affected by the

floods of 2008.” Yet according to Anewishki, she did not implement any specific tactics with

DPAC; she simply provided Mullins with initial information about the floods and about certain

media outlets. No plan was ever developed.

¶ 179 Similarly, CGC’s proposal for the $24,975 contract said that its responsibilities would

include the development of a “detailed strategic outreach plan and timeline,” the “[e]xploration

and outreach to target media and audiences,” the scheduling of “media opportunities for county

staff to talk about the success of the program,” the distribution of “monthly press releases,” the

drafting of “program materials” to distribute at unspecified “targeted locations and events,” the

development of benchmarks to measure the success of the program, the creation of monthly

progress reports, and “[o]ngoing consultation.” Yet Anewishki admitted that she did some initial

research and drafted a proposal, saying that work was sufficient to justify the full $24,975 price.

Given the gulf between the amount of work outlined in CGC’s proposal and the amount of work


                                              - 41 -
No. 1-14-1477

Anewishki said she did to complete the contract, we reject defendant’s claim that the State failed

to prove that CGC did not perform the contract.

¶ 180 With respect to the other vendors, most did nothing to perform on the contracts.

Certainly, none did anything approaching the amount of work described in the justification

letters that defendant signed or in the proposals that the vendors submitted to the county.

¶ 181 While a few attended meetings or, in Borner’s case, distributed promotional materials 10

times, this court has held that “a token pretense at performing the contract is insufficient to

overturn a *** finding [that] the defendant intended to permanently deprive the owner of the use

and benefit of the money.” Riner, 234 Ill. App. 3d at 737; see also People v. McManus, 197 Ill.

App. 3d 1085 (1990); People v. Wheadon, 190 Ill. App. 3d 735 (1989)).

¶ 182 For example, in Wheadon, 190 Ill. App. 3d at 736, the defendant was an attorney for a

township park district board whose company was hired by the board to solicit bids and enter into

contracts to rehabilitate one of the district’s buildings. The board gave the defendant a $5000

check to find and supervise the subcontractors, but the defendant deposited the check in his own

bank account. Id. at 736-38. The defendant advertised the availability of contracts in the

newspaper and met with two general contractors, who gave him estimates on the work they

would perform. Id. at 737. The defendant took no action on the estimates for 2½ years. Id. at

739.

¶ 183 The court concluded that the defendant possessed the intent to permanently deprive the

board of the use and benefit of its money when he immediately deposited its funds in his own

account, despite his “token pretense of fulfilling the contract.” Id. at 740. The court noted that the

funds were for the repair work on the building, not a fee for the defendant’s services, but the

defendant immediately deposited the check in his bank account. Id. at 739. And the court


                                                - 42 -
No. 1-14-1477

highlighted the fact that the defendant had done very little to complete the contract, despite

taking the full amount allocated for the project by the board. Id. at 739-40.

¶ 184 Similarly, in this case, any steps taken to complete the contracts appeared to be token

pretenses of fulfilling the county contracts. Most of the vendors performed no work, and those

that did completed simple tasks. The trial court could reasonably conclude that the work

performed by the vendors was insufficient to negate the evidence that defendant intended to

permanently deprive the county of the use and benefit of its funds.

¶ 185 Moreover, the State presented circumstantial evidence that tended to show defendant’s

guilty knowledge. Each contract was for a price just a hair below $25,000, the threshold amount

requiring approval by the Cook County board of commissioners. And each of these contracts

were sole-source, meaning they would not be subjected to a competitive bidding process. While

defendant claims that there was no evidence that she made these decisions about the structure of

the contracts, Abbasi testified that defendant asked him about ways to circumvent the board

because it did not like Stroger. And he explained to her that single-source contracts under

$25,000 would not be submitted to the board. The fact that each of these contracts were sole-

source contracts, valued at just under $25,000, supports an inference that defendant recognized

the illegitimacy of these contracts and tried to shield them from outside scrutiny and procedural

safeguards.

¶ 186 Last, but by no means least, the timing of payment to the vendors provided critical

support to the State’s case. The evidence showed that defendant expedited the process for getting

the vendors paid as soon as possible. According to several of the State’s witnesses, vendors

working for the county usually received checks at least several days after submitting invoices,

and vendors were not paid until they had actually performed the work they were hired to do and


                                               - 43 -
No. 1-14-1477

submitted invoices. But in the case of these contracts, defendant, through Abbasi, ensured that

checks were paid out almost immediately upon the contracts being approved—and before any

work had been performed. The unusual urgency with which the money was paid out to these

vendors, and still more importantly the fact that the vendors were paid before they performed any

work whatsoever, could lead a rational trier of fact to conclude that the vendors were never

expected to perform the work in the first place.

¶ 187 Defendant has answers to all of the State’s evidence, but as we explain below, we find

them to be unavailing.

¶ 188 Defendant cites Rolston, 113 Ill. App. 3d 727, to support her argument that the State’s

evidence proved nothing more than a breach of contract. In Rolston, three homeowners ordered

windows from the defendant and paid him, but the defendant did not order the windows from the

dealer. Id. at 728-30. But the defendant explained that he had not yet ordered the windows

because he was waiting for 100 windows to be ordered; if he ordered more than 100 from the

dealer, he would not have to pay for shipping costs. Id. at 729-30. Here, unlike Rolston, there

was no reasonable explanation for the surreptitious, expedited contracting process in which

defendant engaged, let alone for her personally benefitting from contracts issued to unqualified

or nonexistent companies.

¶ 189 Defendant also contends that there was a reasonable explanation for the vendors failing to

perform under the contracts because “media coverage and the active criminal investigations

intervened.” But none of the vendors said that they did not perform because of media scrutiny or

the investigation. To the contrary, the evidence showed that most did nothing because nothing

was expected of them. And defendant fails to explain how increased scrutiny of the contracts

would mean that less work would be done. If anything, scrutiny would have compelled the


                                               - 44 -
No. 1-14-1477

vendors to do the work they were supposed to do—thereby justifying the contracts—if, in fact,

the contracts were legitimate. In any event, even if defendant’s take on the evidence here were a

permissible one, the trial court was not required to accept it. See Siguenza-Brito, 235 Ill. 2d at

229 (“[T]he trier of fact is not required to accept any possible explanation compatible with the

defendant’s innocence and elevate it to the status of reasonable doubt.”).

¶ 190 Defendant also argues that her signature on various documents necessary for approval of

the contracts proved nothing because “the evidence established that these documents were

generated by and under the direction of Eugene Mullins.” It is true that Goldsmith testified that

Mullins directed her to draft several of the justification letters. But defendant ignores the other

evidence showing her intent: signing justification letters for numerous unqualified and even

nonexistent vendors, receiving county funds via checks made out to her own companies, asking

Abbasi how to circumvent the board, enlisting Abbasi to help her expedite the contracts,

suggesting to Givens that the energy grant money be used for outreach (and then ignoring his

response that it could not be used for that purpose), and receiving money from one of Harris’s

companies after signing justification letters and 29A forms for other companies belonging to

him. Viewing the evidence in the light most favorable to the State, we cannot say that it proved

Mullins’s intent alone without proving defendant’s involvement as well. 3

¶ 191 Finally, defendant argues that her efforts at expediting the rate at which vendors were

paid and eluding board scrutiny could simply reflect “a concern that the County Board would not

approve or would delay these projects for political reasons, not a concern that there was anything

        3
            Defendant does not challenge the trial court’s finding that Mullins and defendant were
accomplices, thereby forfeiting any such contention on appeal. See Ill. S. Ct. R. 341(h)(7) (eff.
Feb. 6, 2013); People v. Falletti, 2012 IL App (4th) 120107, ¶ 21 (points not argued on appeal
are forfeited).

                                               - 45 -
No. 1-14-1477

wrong with the contracts themselves.” Defendant would have us view the fact that each of the

contracts was just under $25,000 in isolation. But the fact that the contracts were under $25,000

was just one piece of evidence tending to show her intent, along with the fact that her company

personally benefitted from the contracts, that she steered contracts to shell companies owned by

one of her business associates, that few of the vendors did any work whatsoever, and that she

pushed to ensure that the vendors were paid immediately upon their being awarded contracts. In

any event, the reason for the expedited contracting process was a question of fact left to the trial

court to resolve. The trial court’s interpretation of the evidence was by no means unreasonable.

¶ 192 We recognize that this was a circumstantial case, but most cases of this nature are. People

rarely advertise their criminal intent. Defendant could pick apart various pieces of evidence and,

viewing them in isolation, argue that they prove nothing. It is true that designating a contract as a

sole-source contract or valuing a contract at just below $25,000 are not, in and of themselves,

crimes (though structuring contracts to avoid competitive bidding procedures is, as discussed

below). It is apparently true that the prepayment of vendors is not illegal, even if it is a departure

from the normal practice. And it is always within the realm of theoretical possibility that the

vendors eventually would have performed these contracts but simply did not have the chance to

do so before the government began its investigation.

¶ 193 But the able and experienced trial judge considered all of the evidence and made a

common-sense appraisal of how the pieces fit. Taken together, the evidence showed an alarming

pattern of valuing contracts at just a hair below the board-approval trigger of $25,000;

designating contracts as sole-source that did not seem to require any specialized skill

whatsoever; awarding those contracts to companies that, to say the least, did not appear uniquely

qualified to perform them; rushing payments to those companies before they had even begun


                                                - 46 -
No. 1-14-1477

work; and either personally profiting from the awarding of those contracts or enriching Mullins,

defendant’s accomplice. And beyond all of that, these vendors had either done no work at all on

the contracts or, at most, negligible work that could be reasonably viewed as mere window

dressing.

¶ 194 Taking the evidence in the light most favorable to the State, we conclude that a rational

trier of fact could have found, from this evidence, that defendant intended to steer these contracts

to vendors with the intention that the vendors would not perform the work. See Ross, 229 Ill. 2d

at 272. 4


        4
            Arguably, it was not necessary for the State to even prove that the contracted work was
not intended to be performed; the fact that the work was procured through fraud may have been
enough, by itself, to show intent to deprive the county of the “use or benefit” of its money. In
People v. Haissig, 2012 IL App (2d) 110726, ¶¶ 23, 35, this court held that employees of Abbott
Laboratories, who had an undisclosed interest in an outside vendor that should have disqualified
that vendor from receiving contracts from Abbott, committed theft by deception when that
outside vendor obtained a contract from Abbott, even though that outside vendor performed the
agreed-upon work to Abbott’s satisfaction. The court reasoned that the “use or benefit” of the
company’s money was to procure a vendor that legitimately deserved the business, not one that
procured the work through fraud or deception, so it was irrelevant that the vendor actually
performed its end of the bargain. Id. ¶ 23. We do not reach the applicability of Haissig to this
case for several reasons. First, the State never argued this theory of liability or so much as cited
Haissig. Second, Haissig applied to private contracting, not a public-contract setting such as this
one, and we are reluctant to extend Haissig to a different context without the benefit of
adversarial presentation. Third, we have rejected defendant’s argument on the question of intent
in any event, so even if defendant is correct that the State was required to prove defendant’s
intent that the work would not be performed in this case, we have already found that the State
presented sufficient evidence on this element.



                                                 - 47 -
No. 1-14-1477

¶ 195                                  2. Value of Property

¶ 196 Defendant also challenges the sufficiency of the State’s evidence establishing that the

value of the property she stole from the county exceeded $100,000. When a charge of theft of

property exceeding a specific value is brought, the value of the property is an element of the

offense to be resolved by the trier of fact. 720 ILCS 5/16-1(c) (West 2010); People v. Perry, 224

Ill. 2d 312, 320 (2007). Depending on the value of the property, theft may be punished as

misdemeanor or Class 4, 3, 2, 1, or X felony. Perry, 224 Ill. 2d at 320. In this case, counts III and

IV were Class X felonies because theft of government property exceeding $100,000 in value is a

Class X felony. 720 ILCS 5/16-1(b)(6.1) (West 2010).

¶ 197 As with any other element of the offense, the trial court’s findings of fact on this point

will be upheld unless we find that no rational trier of fact could have made this finding beyond a

reasonable doubt. Ross, 229 Ill. 2d at 272.

¶ 198 Defendant does not argue that the contracts taken together were worth less than $100,000

or that she should not be held accountable for the value of certain contracts because the State

failed to prove her involvement with those contracts. Instead, defendant argues that, with respect

to the seven vendors to whose testimony the parties stipulated, “several indicated that some

services had been performed” and that Anewishki testified that CGC and Arrei performed

services under the contract.

¶ 199 Defendant fails to explain how, exactly, we should reduce the value of the property taken

in proportion with the services rendered. The only evidence regarding the value of any services

actually rendered came from Anewishki, who said that the work she did for the CGC contract

was worth at least the full contract price. But the trial court expressly found her testimony to be




                                               - 48 -
No. 1-14-1477

incredible. And even if we discount the $24,975 CGC contract, the other contracts still well

exceeded the $100,000 threshold.

¶ 200 Defendant also argues that “[t]here was no testimony from the remaining *** vendors

regarding what services were performed.” While the State did not present evidence of the other

work performed under the contracts, that is because there was none to be found. As Blanchard

testified, his investigation uncovered no substantive work done by anyone except the proposals

and the Internet research done by Anewishki. 5

¶ 201 Defendant has provided us no basis to disturb the trial court’s finding on this point. We

cannot say that the trial court’s findings were so improbable or unsatisfactory that no rational

factfinder would have adopted those findings. Siguenza-Brito, 235 Ill. 2d at 225; Ross, 229 Ill. 2d

at 272.

¶ 202                                       3. Deception

¶ 203 Next, defendant argues that her conviction for theft by deception under count IV must be

reversed because the State failed to prove that she deceived the county by, as the indictment

alleged, “creating a false impression upon the [county] and others *** that there were legitimate

vendor contracts between the [county] *** which the defendant did not believe to be true.”

¶ 204 At the outset, we note that defendant has not clearly framed her argument on appeal. It

appears that defendant does not argue that the State failed to prove that she engaged in any

deception at all. Rather, it seems as though defendant is arguing that the State’s proof failed to

establish the specific deception alleged in the indictment. Generally, that kind of argument would


          5
              While defendant contends that we should disregard Blanchard’s testimony because it
was inadmissible, we will consider it for purposes of the sufficiency of the State’s evidence. We
address the admissibility of Blanchard’s testimony in a later section of this opinion.

                                                - 49 -
No. 1-14-1477

be framed more properly as a claim that the State’s evidence at trial fatally varied from the

allegations of the indictment. See, e.g., People v. Montgomery, 96 Ill. App. 3d 994, 995-96

(1981) (considering argument that State failed to prove that defendant assaulted specific person

named in complaint as fatal variance argument rather than sufficiency-of-evidence argument).

But defendant does not use the phrase “fatal variance” or cite any authority dealing with a fatal

variance. Nor does defendant argue that the State’s evidence was insufficient to prove any

deception at all, or cite any authority regarding the sufficiency of the evidence. In fact, defendant

does not cite any authority at all in support of her argument.

¶ 205 “A reviewing court is entitled to have the issues clearly defined with pertinent authority

cited and is not simply a depository into which the appealing party may dump the burden of

argument and research.” People v. Hood, 210 Ill. App. 3d 743, 746 (1991). Accordingly, Illinois

Supreme Court Rule 341(h)(7) (eff. Feb. 6, 2013) requires that an appellant’s brief contain

“[a]rgument, which shall contain the contentions of the appellant and the reasons therefor, with

citation of the authorities and the pages of the record relied on.” The failure to cite any authority

or to articulate an argument will result in forfeiture of that argument on appeal. See, e.g., People

v. Olsson, 2014 IL App (2d) 131217, ¶ 16. As a result of defendant’s failure to clearly state her

argument or cite any relevant authority, defendant has forfeited this argument.

¶ 206 But even if we were to disregard defendant’s forfeiture, we would find that the State

presented more than sufficient evidence to prove the deception alleged in the indictment. “The

term ‘deception,’ for purposes of the theft statute, means, inter alia, to knowingly ‘[c]reate or

confirm another’s impression which is false and which the offender does not believe to be true,’

or ‘[f]ail to correct a false impression which the offender previously has created or confirmed,’

or ‘[p]revent another from acquiring information pertinent to the disposition of the property


                                               - 50 -
No. 1-14-1477

involved.’ ” People v. Kotlarz, 193 Ill. 2d 272, 302 (2000) (quoting 720 ILCS 5/15-4(a), (b), (c)

(West 1992)). The State sufficiently established defendant’s deception under any of these

definitions.

¶ 207 The State’s evidence showed that defendant signed numerous letters justifying sole-

source designations for work that was anything but unique and that praised the vendors’

experience and the need to use these specific vendors for the projects when, in reality, either the

vendors had no experience, they were not even existing companies, or they did not perform any

work to justify the contracts. Once defendant got signature authority, she also signed off on 29A

forms when, in fact, no such work had been performed or would be performed. Thus, the State

presented sufficient evidence that defendant created a false impression that the contracts at issue

were legitimate vendor contracts when, in fact, they were not, and prevented the county from

knowing that these companies receiving government funds were not, in fact, qualified to obtain

these contracts in the preferential manner that they did. See Kotlarz, 193 Ill. 2d at 302.

¶ 208                             4. “With at Least Three Others”

¶ 209 Defendant also alleges that the State failed to prove that she committed theft “with at

least three others known and unknown to the grand jury,” as alleged in counts III and IV. But

once again, defendant has failed to clarify whether she is arguing that the State’s evidence fatally

varied from the allegations in the indictment or whether the State presented insufficient evidence

to prove that she should be held accountable for others’ actions.

¶ 210 In fact, the entirety of defendant’s argument is a single paragraph, most of which is a

recitation of the trial court’s finding that the State failed to prove conspiracy with respect to

counts I, II, III, V, and VI. Defendant offers no explanation for why this finding should be

binding with respect to counts III and IV. For the same reasons that we laid out above, defendant


                                               - 51 -
No. 1-14-1477

has forfeited this claim, and it merits no consideration on appeal. See Ill. S. Ct. R. 341(h)(7) (eff.

Feb. 6, 2013); Olsson, 2014 IL App (2d) 131217, ¶ 16.

¶ 211                      5. Obtained or Exerted Unauthorized Control

¶ 212 Defendant next attacks her conviction in count III for theft (as opposed to theft by

deception in count IV). As a reminder, a person commits theft when, among other things, she

knowingly “[o]btains or exerts unauthorized control over property of the owner.” 720 ILCS 5/16-

1(a)(1) (West 2010). Defendant claims the State failed to prove that she obtained or exerted

unauthorized control over the county’s funds.

¶ 213 Yet again, defendant has failed to support this argument with any citations to the record

or to any relevant authority, as required by Illinois Supreme Court Rule 341(h)(7) (eff. Feb. 6,

2013). Thus, as the State correctly points out, defendant has forfeited this argument. See, e.g.,

Olsson, 2014 IL App (2d) 131217, ¶ 16; People v. Sprind, 403 Ill. App. 3d 772, 779 (2010).

¶ 214 Leaving aside defendant’s forfeiture, we disagree with her argument that the State failed

to prove that she exerted unauthorized control over the county’s funds. Defendant claims that the

State could not establish that she exerted unauthorized control over the county’s money because

“the payments made on the contracts were made by the Comptroller’s Office.”

¶ 215 Defendant’s argument misses the point. It does not matter that the comptroller’s office

actually paid out the funds. The State was not required to prove that defendant, rather than the

county, paid out the funds. Rather, it was required to show that defendant obtained or exerted

control over the county’s property (i.e., the checks) and that such control was unauthorized.

¶ 216 We turn first to the question of control. For purposes of theft, the concept of obtaining or

exerting control “includes but is not limited to the taking, carrying away, or the sale, conveyance,

or transfer of title to, or interest in, or possession of property.” 720 ILCS 5/15-8 (West 2010).


                                                - 52 -
No. 1-14-1477

This concept applies “to the initial taking or carrying away [citation], and *** the unauthorized

possession need not begin at the time of the original taking.” People v. Snow, 21 Ill. App. 3d 873,

876 (1974). It does not matter how briefly the defendant controlled the property, as long as the

defendant did have control at some point. See People v. Murray, 262 Ill. App. 3d 1056, 1061

(1994) (“[T]o establish the crime of theft the State must prove that the defendant obtained

‘unauthorized’ control, however brief, over the property of another with the intent to

permanently deprive the owner of the use and benefit thereof.” (Emphasis added.)).

¶ 217 In this case, the evidence showed that, regardless of what entity wrote the checks, all of

the funds were, at some point, either in defendant’s control or in the control of her accomplice.

With respect to the money from the CGC and Arrei contracts, those funds were put into bank

accounts controlled by defendant. Abbasi also testified that he delivered the checks made out to

CGC, Arrei, Render, and Peery to defendant, giving her actual, physical possession of the

county’s property. That her possession of these checks may have arisen after the initial taking

does not defeat her conviction. Likewise, Mullins, whom the trial court found to be defendant’s

accomplice, physically possessed and delivered checks to Borner, Demos, Peery, and Render.

Thus, either defendant or her accomplice possessed the county’s property at some point. 6




       6
           Because we have found that defendant obtained control of county money either through
the deposit of such money into her company’s accounts, by her physical possession of the CGC,
Arrei, Render, and Peery checks, or by her accomplice Mullins’s physical possession of the
Borner, Demos, Peery, and Render checks, and because the sum value of all of this money far
exceeds the $100,000 threshold to support her conviction, we need not reach the more
complicated question of whether defendant “exerted *** control” of the money by virtue of her
authorization of the vendor contracts in her official capacity with the county.

                                               - 53 -
No. 1-14-1477

¶ 218 We now turn to the question of whether defendant’s control was unauthorized. While the

term “unauthorized” is not defined for purposes of theft, the definition of “owner” sheds some

light on when control will be authorized. “ ‘[O]wner’ means a person, other than the offender,

who has possession or any other interest in the property involved, even though such interest or

possession is unlawful, and without whose consent the offender had no authority to exert control

over the property.” (Emphasis added.) 720 ILCS 5/15-2 (West 2010). Thus, the property’s owner

is one who can give authority to the defendant to control the property; the defendant may be said

to exercise authorized control when its owner gives consent. There is no argument here that a

governmental entity could not be such an owner for the purposes of the theft statute, and of

course it could be. See, e.g., Kotlarz, 193 Ill. 2d at 305 (state toll highway authority was “owner”

of funds that were part of private company’s purchase of tollway land that were diverted to

defendant under fraudulent commission scheme).

¶ 219 In the context of employees accused of theft, whether the employee’s conduct is

authorized hinges on the scope of the employee’s authority. For example, in People v.

Schueneman, 320 Ill. 127, 128 (1926), the defendant was a bookkeeper for a corporation called

“O.D. Jennings & Co.” As bookkeeper, his duties included depositing the corporation’s funds

into the bank. Id. at 129. The defendant had taken some of the corporation’s money. Id. At trial,

the defendant sought to introduce evidence that O.D. Jennings, the president of the corporation,

gave him a check and instructed the defendant to deliver it to a United States congressman as a

bribe, but the trial court denied admission of that evidence. Id. at 130-31.

¶ 220 On appeal, the defendant argued that he should have been able to present evidence of

Jennings’s instructions to show that his possession of the corporation’s money was authorized.




                                               - 54 -
No. 1-14-1477

Id. at 132. The Illinois Supreme Court disagreed, finding that Jennings’s instructions could not

have authorized the defendant to take the corporation’s money:

       “The ownership of the property was alleged to be in O.D. Jennings & Co., a corporation.

       O. D. Jennings was not the corporation, but only president and general manager. He had

       no more right to misappropriate and convert to an unlawful use the property of the

       corporation than the [defendant], and he could not confer any such right on the

       [defendant]. The facts proposed to be proved constituted a conspiracy between Jennings

       and the [defendant] to take the money of the corporation for the purpose of bribing a

       congressman, defrauding the government, and defrauding the corporation itself by the

       issue of checks to employees for money, a part of which was to be returned to Jennings

       personally, for his own use. The proof that the money of O. D. Jennings & Co. was taken

       for such purposes by the order and direction of the president of the company would have

       constituted no defense for the [defendant].” Id.

In other words, the defendant’s taking of the corporation’s money was not authorized because it

was outside his authority to do so, and not even the president of the company could vest him

with such authority.

¶ 221 Similarly, in People v. Hajostek, 49 Ill. App. 3d 148, 149 (1977), the defendant was a

truck driver for a township who, as part of his duties, was permitted to use the township’s truck

to deliver rock from a quarry to spread on township roads. But the “defendant did not have the

authority to deliver township gravel to private individuals and did not have the authority to use

the township truck for private purposes.” Id. at 150. The evidence at trial showed that the

defendant used the truck to deliver gravel to a private individual in exchange for a fee. Id. The

court held that the defendant’s use of the truck was unauthorized because “the use of the


                                              - 55 -
No. 1-14-1477

township truck for private purposes was beyond the scope of [the] defendant’s lawful authority.”

Id. at 152.

¶ 222 By contrast, in People v. Lewandowski, 43 Ill. App. 3d 800, 804-05 (1976), the court held

that the State failed to prove that the defendant’s exertion of control over federal government

property was unauthorized where it was unclear whether the federal government’s rules

permitted the defendant to resell the property. The defendant in Lewandowski was a purchasing

agent for a college who, as part of his duties, bought surplus federal government property for the

college. Id. at 800-01. The evidence showed that the defendant and his codefendant agreed to

purchase some of the property and resell it to third parties at a profit, which the defendant would

then return to the college. Id. at 801. The court held that the State failed to prove that defendant

intended to exert unauthorized control of the property because the State failed to show that the

federal government prohibited the surplus property to be resold to third parties. Id. at 804-05.

The court noted that, if the federal government’s rules gave the defendant “authority to ***

dispose of the property to [his] best advantage, whether by cannibalization, trade[-]in or sale,

then *** the intention to exert unauthorized control was not established.” Id. at 805.

¶ 223 Each of Schueneman, Hajostek, and Lewandowski show that the issue of unauthorized

control depends on the scope of the defendant’s authority, which depends on the authority given

to him or her by the property’s owner. Only the property’s owner can give the defendant consent

to obtain or exert control over his or her property.

¶ 224 In this case, Cook County owned the property (i.e., the funds given to the vendors).

While defendant may have possessed the authority to sign justification letters and to sign off on

invoices generally, she did not have the authority to misrepresent vendors’ qualifications in

justification letters or sign off on payments to companies that had no intention of performing any


                                                - 56 -
No. 1-14-1477

work. Nor did defendant have the authority to accept kickbacks for steering phony contracts to

vendors. And as shown by Schueneman, even if defendant’s superior had directed defendant to

sign these specific justification letters—which defendant has never claimed, nor did the evidence

demonstrate—her superior could not vest her with authority to do so, since the county itself

owned the property, not any county official.

¶ 225 Notably, county rules permitted sole-source contracts to be awarded only “when the

contract requires a contractor with a specialized skill or service or there is only one economically

feasible source for the item or services.” Cook County Ordinance 07-O-47 (approved July 10,

2007). Viewing the evidence in the light most favorable to the State, the trial court rationally

concluded that the contracts at issue in this case did not require any specialized skill or service

that would have justified the evasion of competitive bidding. In other words, the trial court found

that the use of sole-source contracts for these vendors contravened county rules and regulations

on competitive bidding. And, if any county “officer or employee” contracts for any services

“contrary to the rules and regulations” governing competitive bidding, “such *** contract shall

be void and of no effect.” 55 ILCS 5/5-36008 (West 2010). In other words, no county employee,

including defendant, could have made a contract in violation of county procurement regulations.

By assisting in the formation of sole-source contracts that should have been subjected to

competitive bidding, defendant acted outside the scope of her authority. Her actions could not

have been authorized.

¶ 226 Defendant claims that her acts were authorized because, while there was evidence that

she contributed to the issuance of checks being expedited, other county officials knew the checks

were being issued and could have stopped the process. But the fact that others could have

intervened to stop defendant’s criminal activity does not make it authorized. No person could


                                               - 57 -
No. 1-14-1477

have given her the authority to exert control over the county funds except the county. While her

position as deputy chief of staff may have authorized her to make decisions regarding the

expenditure and use of county funds, she had no authority to deliver funds to unqualified vendors

pursuant to contracts that the county would not have entered into had she not misrepresented

their qualifications.

¶ 227 For all of these reasons, we hold that the State presented sufficient evidence to convict

defendant of theft under counts III and IV.

¶ 228                    B. Sufficiency of Evidence of Money Laundering

¶ 229 Defendant next challenges her conviction for money laundering. Relevant to this case, a

person commits money laundering:

                “(1) when, knowing that the property involved in a financial transaction

        represents the proceeds of some form of unlawful activity, he or she conducts or attempts

        to conduct such a financial transaction which in fact involves criminally derived

        property:

                        ***

                        (B) where he or she knows or reasonably should know that the financial

                transaction is designed in whole or in part:

                               (i) to conceal or disguise the nature, the location, the source, the

                        ownership or the control of the criminally derived property[.]” (Emphases

                        added.) 720 ILCS 5/29B-1(a)(1)(B)(i) (West 2010).

¶ 230 The trial court found that the State proved money laundering via the evidence showing

“money going through this Shorty Capone/Terrell Harris and some coming back to her own

company.” The money “coming back to [defendant’s] own company” refers to the $5000 check


                                                - 58 -
No. 1-14-1477

that Beatbangers, Harris’s company, wrote to CGC, defendant’s company, on April 28, 2010,

after Cook County had issued checks to Alliance and Urban Rapport, two other companies

related to Harris.

¶ 231 In light of our above finding that the State proved defendant guilty of theft of county

funds beyond a reasonable doubt, there can be no dispute that the county funds dispersed to

Harris’s companies were criminally derived property or that defendant knew that the property

had come from illegal activity. The only questions remaining, then, are whether defendant

conducted a financial transaction and whether defendant knew or should have known that the

transaction was designed to conceal or disguise the stolen money.

¶ 232 Under the plain language of the money laundering statute, defendant conducted a

financial transaction when she deposited the $5000 Beatbangers check into CGC’s bank account.

A “ ‘financial transaction’ *** includes a deposit, withdrawal, transfer between accounts,

exchange of currency, *** or any other payment, transfer or delivery by, through, or to a

financial institution.” (Emphasis added.) 720 ILCS 5/29B-1(b)(1) (West 2010). And a person

“conducts” a financial transaction when he or she “initiat[es], conclud[es], or participat[es] in

initiating or concluding a transaction.” 720 ILCS 5/29B-1(b)(5) (West 2010). Defendant’s

deposit of the $5000 check, representing a kickback of part of the stolen county funds, was the

conclusion of a financial transaction.

¶ 233 With respect to defendant’s knowledge of the concealment or disguise of the money, we

have found no helpful Illinois case law. But we need not define the outer parameters of this

statutory language to conclude that, in this case, the State met its burden of proving that the

financial transaction was designed to conceal the source of the criminally-derived property.




                                              - 59 -
No. 1-14-1477

¶ 234 Here, defendant accepted county money and funneled it through her ostensibly legitimate

business’s account. Moreover, the fact that the county money came back to her from

Beatbangers, a company for whom CGC had previously performed work, suggests that defendant

was attempting to conceal the kickback as a payment for legitimate work CGC had done for

Beatbangers. Viewing the evidence in the light most favorable to the State, the trial court

properly concluded that defendant knew that the deposit of the check into CGC’s account was

designed to conceal its source.

¶ 235 And if we were to look to foreign authorities for guidance, we would reach the same

conclusion. The federal money laundering statute, like Illinois’s money laundering statute,

requires the government to prove that a defendant knew that a transaction was “designed in

whole or in part *** to conceal or disguise the nature, the location, the source, the ownership, or

the control of the proceeds of specified unlawful activity.” 18 U.S.C. § 1956(a)(1)(B)(i) (2006).

Because the Illinois and federal money laundering statutes contain identical language, we may

resort to federal case law as persuasive authority in interpreting our money laundering statute.

See, e.g., Mashal v. City of Chicago, 2012 IL 112341, ¶ 27 (citing federal case law as persuasive

authority where those decisions “interpret[ed] the same language as is contained in [Illinois’s]

class action statute”).

¶ 236 Under federal law, evidence of a purpose to conceal can be shown in many ways,

including:

        “ ‘statements by a defendant probative of intent to conceal; unusual secrecy surrounding

        the transaction; structuring the transaction in a way to avoid attention; depositing illegal

        profits in the bank account of a legitimate business; highly irregular features of the

        transaction; using third parties to conceal the real owner; a series of unusual financial


                                               - 60 -
No. 1-14-1477

       moves cumulating in the transaction; or expert testimony on practices of criminals.’ ”

       United States v. Richardson, 658 F.3d 333, 340 (3d Cir. 2011) (quoting United States v.

       Garcia-Emanuel, 14 F.3d 1469, 1475-76 (10th Cir. 1994)).

Moreover, “funneling cash through an ostensibly legitimate business *** is ordinarily sufficient

to prove a design to conceal the nature and source of the money.” Richardson, 658 F.3d at 341.

¶ 237 Our application of the Illinois money laundering statute to the facts of this case is thus

consistent with federal courts’ interpretation of identical language in the federal statute. The

kickback from Terrell Harris to defendant—via a payment from Harris’s company, Beatbangers,

to defendant’s company, CGC—was structured in such a way to give the appearance of

legitimacy to what, in fact, was a kickback for steering government contracts to Harris.

¶ 238 But defendant maintains that the State failed to prove her guilty of conducting the

financial transaction that was specified in the indictment. It is true that count VII of the

indictment, charging money laundering, specified only one financial transaction: “placing funds

in the client trust fund account of ‘Individual N’ who then paid out the funds to others known

and unknown to the grand jury.” Based on the evidence at trial, it is undisputed that “Individual

N” was Ramsen Isaac, Terrell Harris’s attorney.

¶ 239 Defendant’s argument is unclear and poorly defined. She ignores the fact that the trial

court did not base its finding of guilt on Isaac’s transfer of funds through his IOLTA; the court

based it on the money “coming back to [defendant’s] own company,” i.e., the $5000 check that

Beatbangers wrote to CGC. But she makes no argument that the trial court’s finding of guilt

based on evidence not specified in the indictment constituted a fatal variance from the indictment

or that the variance prejudiced her. See, e.g., People v. Burdine, 362 Ill. App. 3d 19, 23-24




                                              - 61 -
No. 1-14-1477

(2005) (argument that evidence supporting conviction differed from allegations of indictment is

fatal variance argument).

¶ 240 Instead, defendant cites People v. Fields, 339 Ill. App. 3d 689, 698 (2003) for the notion

that, when the State charges a defendant with money laundering, it must specify the acts

constituting the financial transaction. But we do not see the relevance of Fields in this context.

Fields dealt with the sufficiency of an indictment where the defendant has filed a pretrial motion

to dismiss (id. at 696), meaning that the indictment had to strictly comply with the requirements

of section 111-3(a) of the Code of Criminal Procedure of 1963 (725 ILCS 5/111-3(a) (West

2000)). See People v. Wade, 2015 IL App (3d) 130780, ¶ 34 (“Where a defendant challenges an

indictment prior to trial, the indictment must strictly comply with the requirements set forth in

section 111-3.”). In this case, defendant filed no pretrial motion challenging the allegations in

count VII. Her attack on the sufficiency of the indictment at this stage requires her to

demonstrate that the allegations of the indictment were so vague that they deprived her of an

opportunity to prepare her defense or placed her at risk of facing a future prosecution for the

same conduct. People v. DiLorenzo, 169 Ill. 2d 318, 322 (1996).

¶ 241   Yet defendant makes no argument that the allegations of the indictment misled her in

preparing her defense. And even if she had, the record would not support that argument, as

defendant’s trial counsel prepared an explanation for the $5000 check from Beatbangers to

CGC—that it represented prior work that CGC had done for Beatbangers. Nor do we find that

defendant would be subjected to double jeopardy where the record shows that the $5000 check

was litigated at trial. See People v. Guerrero, 356 Ill. App. 3d 22, 29 (2005) (“A prior

prosecution can easily be proven by reference to the record, thereby protecting a defendant from

being placed in double jeopardy.”).


                                              - 62 -
No. 1-14-1477

¶ 242 Ultimately, we are left guessing as to the basis of defendant’s precise challenge to her

money laundering conviction. “[A] reviewing court is entitled to have issues clearly defined with

pertinent authority cited and cohesive arguments presented.” (Internal quotation marks omitted.)

Barlow v. Costigan, 2014 IL 115152, ¶ 52. An appellant’s failure to argue a point “results in

forfeiture of the issue,” and “[a]n issue that is merely listed or included in a vague allegations of

error is not ‘argued.’ ” Vancura v. Katris, 238 Ill. 2d 352, 369-70 (2010); see also Ill. S. Ct. R.

341(h)(7) (eff. Feb. 6, 2013) (requiring appellant’s brief to contain “[a]rgument, which shall

contain the contentions of the appellant and the reasons therefor, with citation of the authorities

and the pages of the record relied on”).

¶ 243 For all of these reasons, we find sufficient evidence to support defendant’s conviction for

money laundering. 7

¶ 244                 C. Sufficiency of Evidence of Unlawful Stringing of Bids

¶ 245 Next, defendant challenges the sufficiency of the State’s evidence to prove count XV,

alleging the unlawful stringing of bids. A defendant commits unlawful stringing of bids when he

or she knowingly strings or assists in stringing any contract or job order with a unit of local

government or school district for the purpose of evading that unit of government’s bidding

        7
            We also note that defendant makes no meaningful argument that we should reduce her
conviction based on the value of the money laundered. See 720 ILCS 5/29B-1(c) (West 2010)
(sentence ranges for money laundering depend on amount of money laundered). Her only claim
on this point is a single sentence reading, “[T]he CGC and Arrei transactions were not ‘in excess
of $100,000’ as charged in Count 7.” Once again, we cannot ascertain if defendant is making a
variance argument or a sufficiency of the evidence argument and we find that defendant has
forfeited any claim that her sentence should be reduced. See People v. Nieves, 192 Ill. 2d 487,
503 (2000) (defendant forfeited argument where entire argument consisted of “a single
sentence”).

                                               - 63 -
No. 1-14-1477

requirements. 720 ILCS 5/33E-18(a) (West 2010). “ ‘Stringing’ means knowingly structuring a

contract or job order to avoid the contract or job order being subject to competitive bidding

requirements.” 720 ILCS 5/33E-2(i-5) (West 2010).

¶ 246 Count XV alleged that defendant structured the contracts to avoid Cook County’s

competitive bidding requirements by “divid[ing] two contracts worth [$100,000] each into eight

contracts, each worth over [$24,900] but under [$25,000] and the purpose for doing so was to

evade the requirements for Cook County board approval.” In convicting defendant of count XV,

the trial court stated:

        “I find that the government has clearly met their burden of proof as to that. Dividing up

        these contracts to get them under the radar of the County Board to—in amounts under

        $25,000 has indeed been proven beyond a reasonable doubt. She’s found guilty of Count

        15 as well.”

¶ 247 Defendant notes that dividing up the two larger contracts into smaller contracts under

$25,000 was not evidence that she attempted to avoid competitive bidding requirements, because

the evidence showed that pricing the contracts below $25,000 avoided Cook County board

approval, whereas classifying the contracts as “sole source” avoided the competitive bidding

process.

¶ 248 Defendant’s underlying premise is correct. Deliberately structuring the contracts so that

each of them fell below $25,000 only avoided county board approval; it did not avoid

competitive bidding. Testimony at trial revealed that contracts below $25,000 would still be let

for some form of competitive bidding. While many competitive bidding laws (if not most) do

have monetary thresholds, in this case, the evidence showed that the $25,000 threshold had




                                              - 64 -
No. 1-14-1477

nothing to do with competitive bidding. It was only the designation of contracts as sole-source

contracts that avoided competitive bidding. The State concedes as much.

¶ 249 But other than pointing out that avoiding board approval is different than avoiding

competitive bidding, defendant does not explain what remedy should result, nor does she couch

this point in a proper legal argument. She has never claimed that the indictment was deficient—

not pretrial, not posttrial, not even on appeal. Nor does she argue a fatal variance, that the sole-

source nature of the contracts impermissibly varied from the allegations of the indictment and

cannot be relied on to support her conviction. As we have repeatedly found above, defendant’s

failure to present any cogent argument or cite any relevant authority compels us to find that she

has forfeited any such claims on appeal. Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013); Olsson, 2014

IL App (2d) 131217, ¶ 16.

¶ 250 Nor does defendant argue that she suffered any prejudice from any deficiency in the

indictment or variance in proof. We would find none, in any event. Virtually every count in this

case was premised on defendant’s attempts to steer contracts to her chosen companies and to do

so in secrecy. Her attempts to conceal these transactions necessarily included both avoiding

competitive bidding and avoiding the scrutiny of the county board. There was no question,

throughout the trial, that defendant would be litigating the validity of the sole-source justification

letters; it is not as if this evidence came out of the blue, related only to count XV, and caught

defendant off-guard.

¶ 251 Our supreme court has instructed us that “ ‘a reviewing court should not normally search

the record for unargued and unbriefed reasons to reverse a trial court judgment.’ ” (Emphasis in

original.) People v. Givens, 237 Ill. 2d 311, 323 (2010) (quoting Saldana v. Wirtz Cartage Co.,

74 Ill. 2d 379, 386 (1978)). We will not review the sufficiency of the indictment, or any possibly


                                                - 65 -
No. 1-14-1477

fatal variance between the indictment and the proof, without a specific legal argument directing

us to do, supported by some citation to case law and the record.

¶ 252 To the extent defendant is arguing simply that the State failed to prove her guilty beyond

a reasonable doubt on this count, that argument fails. The evidence of her guilt on bid stringing

was overwhelming. The evidence showed that defendant went to painstaking efforts to falsely

extol the virtues of the vendors in this case to justify the use of sole-source contracts, thereby

avoiding competitive bidding. And Abbasi testified that he told defendant that sole-source

contracts would avoid the necessity of competitive bidding. Thus, a rational trier of fact could

easily find that defendant designated the contracts as “sole source” with the intent to avoid the

county’s competitive bidding requirements.

¶ 253 We thus find that the evidence was sufficient to support defendant’s conviction on count

XV and find any other argument regarding this count to be forfeited.

¶ 254                          D. Patrick Blanchard’s Testimony

¶ 255 Next, defendant contends that the trial court erred in admitting the testimony of Patrick

Blanchard, Cook County’s inspector general. Specifically, defendant claims that Blanchard’s

testimony was inadmissible because it was hearsay, it included improper opinions, it was not

based on Blanchard’s personal knowledge, and it violated defendant’s right to confront the

witnesses against her. We address each of defendant’s arguments.

¶ 256                                      1. Hearsay

¶ 257 Defendant argues that Blanchard’s testimony consisted of inadmissible hearsay.

Defendant notes that Blanchard only learned about the vendor contracts through his interviews of

the vendors, employees of Cook County, and the contents of various records that he subpoenaed

during his investigation.


                                              - 66 -
No. 1-14-1477

¶ 258 Hearsay is generally inadmissible. Ill. R. Evid. 802 (eff. Jan. 1, 2011). Illinois Rule of

Evidence 801(c) (eff. Jan. 1, 2011) defines hearsay as an out-of-court statement offered in

evidence to prove the truth of the matter asserted. Thus, when testimony about an out-of-court

statement is not used to prove the truth of the matter asserted in the statement, that testimony is

not hearsay. People v. Williams, 181 Ill. 2d 297, 313 (1998). One example of such nonhearsay

testimony is when the prosecution offers testimony “for the limited purpose of showing the

course of a police investigation where such testimony is necessary to fully explain the State’s

case to the trier of fact.” Id. When an officer testifies as to his investigation, he may refer to the

existence of conversations “even if a logical inference may be drawn that the officer took

subsequent steps as a result of the substance of that conversation.” People v. Jones, 153 Ill. 2d

155, 160 (1992).

¶ 259 Here, Blanchard testified that he had conversations with various witnesses and reviewed

various documents in order to explain the steps of his investigation. Thus, the State used his

testimony to prove the steps leading from the initial investigation to defendant’s arrest, not to

prove the truth of any of the statements witnesses made to Blanchard during his investigation.

¶ 260 And the trial court only considered his testimony for that limited purpose. At the hearing

on defendant’s posttrial motion, the court said that it had considered Blanchard’s testimony only

to “explain[ ] how the matter got from matters happening within the county to law enforcement’s

attention.” The court expressly said that it “didn’t accept [his testimony] for the truth of the

matter asserted, just [for] why he kept doing what he kept doing and [why] he kept investigating

further.”

¶ 261 On review of a bench trial, we presume that the trial judge considered only properly

admitted evidence unless the record affirmatively rebuts that presumption. People v. Naylor, 229


                                                - 67 -
No. 1-14-1477

Ill. 2d 584, 603-04 (2008); People v. Eddmonds, 101 Ill. 2d 44, 65-66 (1984). Here, where the

trial court expressly indicated that it considered Blanchard’s testimony solely as an explanation

the steps of his investigation, we cannot say that this presumption has been rebutted.

¶ 262 Moreover, even if Blanchard’s testimony did consist of inadmissible hearsay, we would

find that any erroneous consideration of that testimony by the trial court would be harmless.

Each of the conversations relayed by Blanchard were conversations with witnesses who either

testified to the same information at trial, or to whose testimony defense counsel stipulated.

Similarly, the State introduced each of the documents that Blanchard referenced during his

testimony at trial without objection from defendant. Thus, even if the court did consider

Blanchard’s testimony regarding his conversations with witnesses for the truth of the matter

asserted, that evidence would have been cumulative of the properly admitted evidence at trial.

¶ 263 For example, defendant complains that Blanchard testified about “competitive bidding

and the use of sole source contracts and justification letters,” but those matters were explained by

Triche-Colvin, Goldsmith, Abbasi, and other witnesses. Defendant complains that Blanchard

said that “little or no work was performed by the vendors under the contracts,” but that evidence

was also revealed through the stipulations of numerous vendors, including Searcy of the IHDC,

as well as Anewishki’s testimony regarding her work. Defendant says that Blanchard testified

that Harris and Beatbangers had a relationship with defendant, but Anewishki testified to the

same information. Defendant complains that Blanchard said that the approval process for these

contracts deviated from the normal process, but that same evidence was introduced via the

employees and officers of Cook County who testified at trial. Similarly, defendant claims that

Blanchard should not have testified that it was unusual for vendors to be paid before performing

work, even though the parties stipulated to Kravitz’s testimony as to the same fact.


                                               - 68 -
No. 1-14-1477

¶ 264 Defendant also notes that Blanchard testified that the Federal Bureau of Investigation had

subpoenaed records showing that there was “no activity” on Arrei’s account from January 1,

2009 until January 2010, which the State used to prove Arrei’s illegitimacy. While those records

themselves were not presented at trial, in substance, the same evidence was introduced via

Arrei’s bank records at trial, which showed that very little money was kept in Arrei’s accounts.

¶ 265 Defendant claims that the admission of Blanchard’s testimony was not harmless because

it “was the main evidence relied on by the State to prove that the work was not done, which was

central to all of the charges.” There are two problems with this argument. First, defendant does

not explain why it was improper for Blanchard to testify that he did not uncover any substantive

work done by the vendors during his investigation. That testimony could not possibly be hearsay

because Blanchard was not recounting a statement by anyone. See Ill. R. Evid. 801(a), (c) (eff.

Jan. 1, 2011) (hearsay rule only applies to statements, i.e., oral, written or nonverbal assertions).

Instead, Blanchard testified that, as he reviewed documents, he did not find any work other than

the proposals the various vendors had submitted and Anewishki’s internet research. That is not

hearsay.

¶ 266 Second, other pieces of evidence established the absence of work by the most of the

vendors. The evidence demonstrated that each of the vendors was paid so rapidly that they could

not have performed any work before they were paid. The stipulations to the testimony of Borner,

Demos, Searcy, and Peery all said that they performed little or no work under their contracts.

Anewishki testified that she performed no work for Arrei other than completing its proposal for a

contract. While she said that she performed the work under the CGC contract, the trial court did

not accept her testimony that the work she described was the work for which CGC had been

given the contract.


                                               - 69 -
No. 1-14-1477

¶ 267 Because Blanchard’s allegedly inadmissible hearsay testimony was cumulative of other,

properly admitted evidence at trial, any error in the admission of that testimony would have been

harmless in any event. See, e.g., People v. Yancy, 368 Ill. App. 3d 381, 385 (2005) (“[T]he

admission of hearsay *** testimony is harmless error when it is merely cumulative.” (Internal

quotation marks omitted.)).

¶ 268                                     2. Lay Opinion

¶ 269 Next, defendant argues that Blanchard improperly offered his opinion about various

pieces of evidence even though he had not been qualified as an expert. Specifically, defendant

contends that Blanchard improperly opined that the contracts at issue were not the type that

would necessitate using sole-source vendors, that little or no work had been performed under the

contracts, that the Arrei justification letter contained false statements, that defendant was “a very

strong person,” that the comptroller’s office was understaffed, and that the involvement of both

CGC and Arrei was a “red flag.”

¶ 270 Illinois Rule of Evidence 701 (eff. Jan. 1, 2011) provides:

                “If the witness is not testifying as an expert, the witness’ testimony in the form of

        opinions or inferences is limited to those opinions or inferences which are (a) rationally

        based on the perception of the witness, and (b) helpful to a clear understanding of the

        witness’ testimony or the determination of a fact in issue, and (c) not based on scientific,

        technical, or other specialized knowledge within the scope of Rule 702.”

Illinois Rule of Evidence Rule 702 (eff. Jan. 1, 2011) deals with the admission of expert

testimony. There is no dispute that, in this case, the State did not attempt to have Blanchard

testify as an expert.




                                               - 70 -
No. 1-14-1477

¶ 271 We will assume without deciding, for argument’s sake, that Blanchard’s testimony

constituted improper opinion evidence. Even making that assumption, however, we conclude that

the admission of his testimony would have been harmless.

¶ 272 As we noted above, the trial judge presiding over a bench trial is presumed to consider

only admissible evidence, absent evidence in the record showing that the judge considered

improper evidence. Naylor, 229 Ill. 2d at 603-04. In this case, the trial court did not make any

findings that indicated that it considered Blanchard’s opinions as evidence of defendant’s guilt.

And at the hearing on defendant’s posttrial motion, the trial court clarified that it considered

Blanchard’s testimony only as evidence of the investigation leading to defendant’s arrest.

Because the trial court did not consider this allegedly improper evidence in finding defendant

guilty, any error in its admission was harmless. See, e.g., People v. Leach, 2012 IL 111534, ¶

149 (improper admission of opinion harmless at bench trial where opinion “had a negligible

effect on [the court’s] verdict”); People v. Soteras, 295 Ill. App. 3d 610, 628 (1998) (even if

court erred in admitting expert opinion at bench trial, that error was harmless because “[t]he trial

court did not rely on the opinion of the *** expert in determining defendant’s guilt”).

¶ 273 Defendant offers no explanation for how the improper opinion evidence prejudiced her,

except to say that it was important evidence establishing that none of the vendors performed

work. But the fact that Blanchard did not find examples of work during his investigation was not

an opinion; it was a fact. We reject defendant’s argument that the admission of Blanchard’s

testimony constituted reversible error.

¶ 274                   3. Personal Knowledge and Confrontation Clause

¶ 275 Defendant also argues that Blanchard’s testimony was not based on his personal

knowledge. See Ill. R. Evid. 602 (eff. Jan. 1, 2011) (“A witness may not testify to a matter unless


                                               - 71 -
No. 1-14-1477

evidence is introduced sufficient to support a finding that the witness has personal knowledge of

the matter.”). But defendant’s argument about personal knowledge essentially reiterates her

hearsay and opinion objections to Blanchard’s testimony. As we have already rejected those

claims, we do not need to address them again under the rubric of Blanchard’s personal

knowledge.

¶ 276 Finally, defendant argues that Blanchard’s testimony violated the confrontation clause

because Blanchard testified to testimonial hearsay. See Leach, 2012 IL 111534, ¶ 77

(confrontation clause bars admission of testimonial hearsay under certain circumstances). But we

have already concluded either that Blanchard’s testimony was not hearsay or that its admission

was harmless. We reach the same conclusions with respect to defendant’s confrontation clause

challenge; to the extent that any error occurred, it was harmless beyond a reasonable doubt. See,

e.g., People v. Stechly, 225 Ill. 2d 246, 304 (2007) (violations of confrontation clause via

admission of testimonial hearsay subject to harmless-error analysis); People v. Peoples, 377 Ill.

App. 3d 978, 986 (2007) (rejecting confrontation clause argument because evidence was not

hearsay).

¶ 277                                E. Excessive Sentence

¶ 278 Next, defendant challenges her sentence. She argues that the trial court “assumed the

theft charges were Class X offenses and required at least a six year sentence.” See 720 ILCS

5/16-1(b)(6.1) (West 2010) (theft of more than $100,000 of governmental property a Class X

felony); 730 ILCS 5/5-4.5-25(a) (West 2010) (Class X felonies have range of 6 to 30 years’

imprisonment). She claims that the trial court erred in making this assumption because the State

failed to prove the value of the stolen property. We have rejected that argument above and, for

that reason, reject defendant’s argument regarding her sentencing range.


                                             - 72 -
No. 1-14-1477

¶ 279                                 F. One-Act, One-Crime

¶ 280 Finally, defendant contends, and the State agrees, that one of her theft convictions must

be vacated under the one-act, one-crime doctrine. Under the one-act, one-crime doctrine,

multiple convictions may not be entered for the same physical act. People v. Miller, 238 Ill. 2d

161, 165 (2010). When two convictions are entered for the same act, “sentence should be

imposed on the more serious offense and the less serious offense should be vacated.” People v.

Artis, 232 Ill. 2d 156, 170 (2009).

¶ 281 Here, the State predicated counts III and IV on the same act—defendant’s theft of more

than $100,000 of Cook County funds. Thus, one of those convictions must be vacated.

¶ 282 The State contends that we should vacate defendant’s theft count (count III) and affirm

her theft by deception count (count IV) because theft by deception is the more serious offense.

Defendant claims that count III is the more serious offense.

¶ 283 When determining which offense is more serious under the one-act, one-crime doctrine,

our supreme court has laid out a two-step approach. First, we must look to the plain language of

the statutes defining the offenses to determine whether one offense has a greater punishment than

another and consider the offense with the greater possible punishment to be more serious. In re

Samantha V., 234 Ill. 2d 359, 379 (2009). Second, if the punishments are the same, we consider

which offense has the more culpable mental state. Id. If we cannot determine the more serious

offense under either of these steps, then we must remand to the trial court to determine which

offense is more serious. Id. at 379-80.

¶ 284 In this case, theft and theft by deception have identical sentencing ranges—they are both

determined by the value of the property stolen. And they have the same mental state: an intent to

permanently deprive the owner of the property of the use or benefit of the property. 720 ILCS


                                              - 73 -
No. 1-14-1477

5/16-1(a)(1)(A), (2)(A) (West 2010). Because we cannot determine which offense is more

serious, we must remand to the trial court for that determination.

¶ 285 The State claims that “[c]ommon sense dictates” that theft by deception is more serious

because it involves conduct “far more culpable and premeditated” than theft. We disagree. While

the acts proscribed by the theft and theft by deception provisions differ, they require the same

level of premeditation. And the State cites no authority for the notion that theft by deception is

more serious than theft by exerting unauthorized control over property. We remand to the trial

court for a determination as to which count—count III or IV—should be vacated.

¶ 286                                  III. CONCLUSION

¶ 287 For the reasons stated, we affirm one of defendant’s convictions for theft (counts III and

IV), as well as her sentences for those offenses. We vacate one of her theft convictions pursuant

to the one-act, one-crime doctrine and remand with directions to determine which of her two

theft convictions is less serious and should thus be vacated. We affirm her convictions for money

laundering (count VII) and unlawful stringing of bids (count XV).

¶ 288 Affirmed in part, vacated in part, and remanded.




                                               - 74 -